Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

132 WEST 31ST STREET BUILDING INVESTORS II, LLC

 

Landlord

 

and

 

 

SALON MEDIA GROUP, INC.

 

Tenant

 

__________________________________

 

AGREEMENT OF LEASE

 

 

 

 

Premises:

A Portion of the 6th Floor
31 Penn Plaza a/k/a 132 West 31st Street
New York, New York 10001

              Dated:   As of April 16, 2014

 

        

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

1.    

 

Rent 

1

2.    Use and Occupancy   1 3.    Term; Fixed Rent  2 4.    

Landlord’s Initial Work  

3 5.   

Maintenance and Repairs 

5 6.    Tenant Alterations   6 7.   Building Alterations and Management   7 8. 
  Landlord’s Services    7 9.     Window Cleaning     10 10.    Requirements of
Law, Fire Insurance, Floor Loads  10 11.   Property Loss, Damage Reimbursement
Indemnity  11 12.   Insurance  11 13.     Destruction, Fire and Other
Casualty     16 14.    Bankruptcy     17 15.   

Assignment, Mortgage, Etc     

18 16.     Electric Energy      25 17.    Taxes 26 18.   

Security Deposit  

29 19.   Subordination, Attornment and Notice to Landlord    31 20.    Estoppel
Certificate    32 21.   Eminent Domain     33 22.    Access to Premises      33
23.     

Vault, Vault Space, Area  

34 24.  

Occupancy    

34 25.     Default  34 26.   

Remedies of Landlord and Waiver of Redemption    

36 27.   Fees and Expenses  37 28.     No Representations by Landlord      37
29.      End of Term    37 30.    Quiet Enjoyment    38 31.    Failure to Give
Possession     38 32.     

No Waiver    

38 33.    Waiver of Trial by Jury   39 34.    Inability to Perform   39 35.     
Captions  39 36.      Definitions    39 37.       Adjacent Excavation-Shoring  
40 38.    Successor and Assigns   40 39.      Late Charge    40 40.    
Holdover    40 41.    Notices  41 42.     Broker    42 43.     Miscellaneous
Provisions   42

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

-

Fixed Rent Schedule

     

Exhibit A

-

Floor Plan

     

Exhibit B  

-

Cleaning Specifications

      Exhibit C - Rules and Regulations       Exhibit D  - Landlord’s Initial
Work       Exhibit D-1   - Plan

       

 
ii

--------------------------------------------------------------------------------

 

 

 

 

AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (collectively, as amended from time-to-time, this
“Lease”) is made as of April 16, 2014, between 132 WEST 31ST STREET BUILDING
INVESTORS II, LLC, a Delaware limited liability company (“Landlord”), having an
office at c/o Savanna Real Estate Funds, 430 Park Avenue, 12th Floor, New York,
NY 10022 and SALON MEDIA GROUP, INC. (“Tenant”), a Delaware corporation, having
an office at 870 Market Street, Suite 528, San Francisco, California 94102.

 

WITNESSETH: Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord a portion of the 6th floor consisting of approximately 6,523 rentable
square feet, substantially as shown by the hatching on Exhibit A attached hereto
(the “Premises”), in the building known as 31 Penn Plaza a/k/a 132 West 31st
Street, New York, New York (the “Building”), in the Borough of Manhattan, City
of New York, for the term to commence on the Commencement Date (with Tenant’s
possession of the Premises commencing on the Possession Date) and to end on the
Expiration Date (or until such term shall sooner cease and expire as hereinafter
provided). Tenant agrees to pay Rent in lawful money of the United States which
shall be legal tender in payment of all debts and dues, public and private, at
the time of payment, in equal monthly installments in advance on the first day
of each month during said term, at the office of Landlord or such other place as
Landlord may designate or by wire transfer, without any set off or deduction
whatsoever, except as specifically as set forth in this Lease. The rentable
square footage of the Building and the Premises have been mutually determined
and agreed upon by Landlord and Tenant for purposes of this Lease, and Landlord
makes no representation whatsoever as to the actual square feet contained in the
Premises or the Building or any portions thereof.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

1.     Rent. Tenant shall pay the rent as above and as hereinafter provided.

 

2.   Use and Occupancy. Tenant shall use and occupy the Premises for executive,
general and administrative offices and for no other purpose, including without
limitation, the Ancillary Uses (as hereinafter defined) in connection therewith,
in each case, consistent with the standards and character of a first-class
office building located in Midtown South Manhattan, New York and all applicable
laws. “Ancillary Uses” means the following uses.

 

(A)     Pantry

 

(B)     duplicating, reproduction and/or other printing facilities (provided
that Tenant shall cause such facilities to be constructed, operated and
maintained so that no noise or vibration will emanate from the Premises to any
other portions of the Buildings (except to a de minimis extent));

 

(C)     conference rooms and meeting rooms for the exclusive use of Tenant,
Tenant’s employees, agents and affiliates;

 

 
1

--------------------------------------------------------------------------------

 

(D)     storage and file rooms;

(E)     shipping and mail rooms;

 

(F)     computer and data processing rooms; and

 

(G)     graphic design facilities.

 

3.     Term; Fixed Rent.

 

(a)     The term of this Lease shall commence on the date (x) this Lease is
mutually executed by Landlord and Tenant and (y) Tenant delivers to Landlord the
first month’s Fixed Rent payment, Security Deposit, insurance certificate and
all other documentation required under this Lease (such date, the “Commencement
Date”) and shall end at 11:59 p.m. on the last day of the month in which the
five (5) year anniversary of the Rent Commencement Date (as hereinafter defined)
occurs (the “Expiration Date”), or on such earlier date upon which the term of
this Lease shall expire or be canceled or terminated pursuant to any of the
terms, conditions or covenants of this Lease or pursuant to law. Landlord shall
deliver possession of the Premises to Tenant (the “Possession Date”) on or about
July 1, 2014.

(b)     The rental rate per period payable hereunder (sometimes referred to
herein as the “rent”, “Rent”, or “Fixed Rent”) shall be as set forth in Schedule
A annexed hereto and made a part hereof. Fixed Rent shall be payable in lawful
money of the United States which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment, in equal monthly
installments in advance on the first day of each month during the term of this
Lease, at the office of Landlord or at such other place as Landlord may
designate in writing, without any offset, reduction, deduction, defense and/or
counterclaim whatsoever. For purposes of this Lease, the term “Additional
Charges” shall mean all charges, fees and other sums of money (other than Fixed
Rent) as shall be due and payable from time to time by Tenant to Landlord
pursuant to this Lease.

(c)     Notwithstanding anything to the contrary contained in this Lease,
provided that Tenant shall not then be in monetary or material non-monetary
default beyond the expiration of any applicable notice and/or cure period,
Tenant shall be entitled to an abatement (the “Abatement”) in the amount of the
Fixed Rent payable from the Possession Date through the day immediately
preceding the three (3) month anniversary of the Possession Date (the “Rent
Commencement Date”); provided, however, that during such period in which the
Abatement is effective (the “Abatement Period”), Tenant shall not be relieved of
its obligation to pay electricity charges pursuant to Article 16 hereof with
respect to such Abatement Period, plus any Additional Charges with respect to
such Abatement Period. Tenant acknowledges that the consideration for the
Abatement is Tenant’s agreement to perform all of the terms, covenants and
conditions of this Lease on its part to be performed. In the event that any
portion of such abatement is denied to Tenant due to a default on the part of
Tenant, and Tenant shall thereafter cure such default, then such denied portion
of the abatement shall be retroactively reinstated. For the avoidance of doubt,
Landlord acknowledges and agrees that no Fixed Rent or Additional Rent is due or
payable prior to the Possession Date.

 
2

--------------------------------------------------------------------------------

 

(d)     Tenant shall pay one month’s Fixed Rent upon the execution and delivery
of this Lease. If the Possession Date is on the first day of a month, such
payment shall be credited towards the first month’s Fixed Rent payment following
the Abatement Period. If the Rent Commencement Date is not the first day of a
month, then on the Rent Commencement Date, Tenant shall pay Fixed Rent for the
period from the Rent Commencement Date through the last day of such month, and
the payment made by Tenant on the date of execution and delivery of this Lease
shall be credited towards Fixed Rent for the next succeeding calendar month
following the Abatement Period.

(e)     Promptly after the occurrence of the Possession Date, Landlord and
Tenant shall, at Landlord’s or Tenant’s option, confirm the Commencement Date,
the Substantial Completion Date, the Possession Date, the Rent Commencement Date
and the Expiration Date by executing an instrument reasonably satisfactory to
Landlord and Tenant; provided, that, the failure by Landlord or Tenant to
execute such an instrument shall not affect the determination of such dates
pursuant to the provisions of this Lease.

4.     Landlord’s Initial Work.

(a)     Landlord or its designated contractor(s), in accordance with the
provisions of this Article 4, shall perform the work (“Landlord’s Initial Work”)
set forth in the plan attached hereto as Exhibit D and made a part hereof;
provided, however, that Landlord shall have the right to make any changes in
Landlord’s Initial Work required by any governmental department or bureau having
jurisdiction over the Building after notifying Tenant of such change and
provided that Tenant does not suggest a viable alternative change in response to
the governmental department’s recommendation. Tenant may not make changes to
Landlord’s Initial Work during Landlord’s performance thereof without Landlord’s
approval which shall not be unreasonably withheld or delayed; however, Tenant
shall be responsible for any additional out-of-pocket cost relating to such
changes, but prior to incurring any additional expenses Landlord shall notify
Tenant of such costs and Tenant shall have the option of returning to its design
without such proposed changes. Landlord’s Initial Work shall be performed by
Landlord only once, it being understood that Landlord’s obligation to perform
Landlord’s Initial Work is a single, non-recurring obligation. Landlord and
Tenant acknowledge that if Tenant shall request any upgrades (“Tenant Upgrades”)
that exceed the material, design, finish and color adopted by Landlord for the
Building or indicated in Exhibit D, such Tenant Upgrades shall be performed by
Landlord at Tenant’s sole cost and expense and the Substantial Completion Date
for Landlord’s Initial Work shall be deemed to be the date Landlord’s Initial
Work would have been substantially completed but for any Tenant Upgrades.

 
3

--------------------------------------------------------------------------------

 

(b)                   (i)     For purposes of this Lease, the term “Substantial
Completion Date” shall mean the date on which (x) Landlord’s Initial Work is
substantially completed or would have been substantially completed but for any
Tenant’s Delay (as hereinafter defined) it being understood that substantial
completion shall occur notwithstanding the fact that minor details, balancing or
adjustments may not then have been completed (“Punch List Items”), provided that
such uncompleted work shall not materially interfere with Tenant’s use of the
Premises and (y) the Premises are ready for occupancy in all other respects
including being broom clean with all Building plumbing, electrical, heating, air
conditioning and ventilating systems serving the Premises in good working order.
Landlord agrees to utilize commercially reasonable efforts to perform the Punch
List Items within thirty (30) days after the Substantial Completion Date in a
manner so as to minimize interference (except to an immaterial extent) with
Tenant’s occupancy of the Premises; and (2) Landlord shall provide Tenant with
reasonable prior notice of proposed work schedules (which schedules shall be
reasonable). The taking of possession of the Premises by Tenant shall be deemed
a delivery of the Premises by Landlord, substantial completion of Landlord’s
Initial Work and an acceptance by Tenant of the Premises, subject to the
existence of latent defects and the completion of any minor punchlist work as
reasonably requested in writing by Tenant. Notwithstanding anything to the
contrary contained herein, the Rent Commencement Date shall be extended
day-for-day for each day of Landlord Delay (as hereinafter defined). As used in
this Lease, (i) “Landlord Delay” shall mean Landlord’s failure to substantially
complete Landlord’s Initial Work on or before August 1, 2014, as such date shall
be extended by any delay that Landlord encounters in the commencement,
prosecution or completion of Landlord’s Initial Work by reason of (x) force
majeure (including casualty or condemnation not due to an act or omission of
Landlord or its agents, contractors, employees and partners but excluding the
failure of the existing tenant, if any, to timely vacate the Premises) or (y)
any Tenant’s Delay.

(ii)     Tenant hereby acknowledges that the Possession Date hereunder is
indeterminate and shall occur only as provided in Article 3 above and Tenant,
therefore, waives any right to rescind this Lease under any applicable law,
including, without limitation, Section 223(a) of the Real Property law of the
State of New York.

(c)     The term “Tenant’s Delay” shall mean any material delay that Landlord
may encounter in commencing or performing Landlord’s Initial Work (or any
portion thereof) or Landlord’s other obligations pursuant to this Article 4 by
reason of any act, neglect, failure or omission by Tenant, its agents, servants,
employees, contractors or subcontractors, or in the performance of Tenant’s
obligations under this Article 4 including, without limitation, (i) Tenant’s
failure to reasonable promptly provide information necessary for Landlord to
substantially complete Landlord’s Initial Work or any change by Tenant in
Landlord’s Initial Work and (ii) Tenant’s failure to approve or disapprove of
any Tenant Upgrades within five (5) Business Days of Landlord’s submission to
Tenant delineating the cost of such Tenant Upgrades and the impact, if any, on
the Substantial Completion Date. Landlord shall use commercially reasonable
efforts to notify Tenant after the occurrence of any matter which Landlord
believes will result in a Tenant Delay.

(d)     Other than Landlord’s Initial Work, Landlord shall have no obligation to
pay any money or perform any other work in, or make any alteration, or
improvements to, the Premises or the Building to ready the Premises or the
Building for Tenant’s initial occupancy and Tenant accepts the Premises in its
AS-IS and WHERE-AS condition.

 
4

--------------------------------------------------------------------------------

 

 

5.     Maintenance and Repairs. (a) Tenant shall, throughout the term of this
Lease, take good care of the Premises and the fixtures and appurtenances
therein. Tenant shall be responsible for all damage or injury to the Premises or
any other part of the Building and the systems and equipment thereof, requiring
nonstructural repairs caused by or resulting from carelessness, omission,
neglect or improper conduct of Tenant, Tenant’s subtenants, agents, employees,
invitees or licensees, or which arise out of any work, labor, service or
equipment done for or supplied to Tenant or any subtenant or arising out of the
installation, use or operation of the property or equipment of Tenant or any
subtenant. Tenant shall also repair all damage to the Building and the Premises
caused by the moving of Tenant’s fixtures, furniture and equipment. Tenant shall
promptly make, at Tenant’s expense, all repairs in and to the Premises for which
Tenant is responsible, using only the contractor for the trade or trades in
question, selected from a list of at least two contractors per trade submitted
by Landlord or other reputable contractor reasonably approved by Landlord.
Landlord shall maintain in good working order and repair the exterior and the
structural portions of the Building, including the structural portions of its
Premises, and the public portions of the Building interior and the Building
plumbing, electrical, heating, air conditioning and ventilating systems,
sanitary, life safety, sprinkler, mechanical, security and other base building
systems serving the Premises and shall be responsible for repair of any damage
to the Premises for which Tenant would otherwise be responsible if caused by the
willful acts or gross negligence of Landlord or its agents or contractors.
Tenant agrees to give prompt notice of any defective condition in the Premises
for which Landlord may be responsible hereunder. Except as hereinafter set
forth, there shall be no allowance to Tenant for diminution of rental value and
no liability on the part of Landlord by reason of inconvenience, annoyance or
injury to business arising from Landlord or others making repairs, alterations,
additions or improvements in or to any portion of the Building or the Premises
or in and to the fixtures, appurtenances or equipment thereof. It is
specifically agreed that Tenant shall not be entitled to any setoff or reduction
of rent by reason of any failure of Landlord to comply with the covenants of
this or any other article of this Lease. Tenant agrees that Tenant’s sole remedy
at law in such instance will be by way of an action for damages for breach of
contract. The provisions of this Article 5 shall not apply in the case of fire
or other casualty which are dealt with in Article 13 hereof.

 

(b)     Landlord shall use reasonable efforts to perform any work under this
Lease expeditiously and in a manner designed to minimize interference with
Tenant’s normal business operations in the Premises; and, except in the case of
emergency, upon reasonable notice to Tenant; provided, however, that in no event
shall Landlord be obligated to perform any such work on an overtime basis. Upon
the completion of any such work by Landlord as provided in this Article 5, the
rentable area of any floor of the Premises shall not have been reduced except to
a de minimis extent unless required by law (and in which case the Fixed Rent
shall be proportionately reduced), and Landlord agrees to repair, at its
expense, any damage to the Premises resulting from such work to the condition
existing immediately prior to the performance thereof.

 

 
5

--------------------------------------------------------------------------------

 

 

6.     Tenant Alterations. Tenant shall make no changes in or to the Premises of
any nature without Landlord’s prior written consent (and which consent shall not
be required for purely decorative alterations such as painting, wall coverings
and floor coverings which do not require the preparation and filing of plans to
obtain a building permit). Notwithstanding the foregoing, Landlord shall not
unreasonably withhold its consent to alterations so long as such alterations (i)
are non-structural and do not affect the exterior of the Building, utility
services or plumbing and electrical lines or other Building systems, (ii) are
performed only by Landlord’s designated contractors or by contractors approved
by Landlord to perform such alterations, (iii) affect only the Premises and are
not visible from outside of the Premises or the Building, (iv) do not affect the
Certificate of Occupancy issued for the Building or the Premises, (v) are
consistent with the equipment of the Building, (vi) do not adversely affect or
increase the cost of any service furnished by Landlord to Tenant or to any other
tenant of the Building, (vii) do not violate or adversely affect any landmark
designation affecting the Building (including, without limitation, insuring
conformance with the Secretary of Interior’s Standards for Rehabilitation as
interpreted by the State Historic Preservation Office and the National Park
Service and any and all New York City landmark regulations), and (viii) do not
violate any laws or cause the Premises or the Building to be non-compliant with
any laws. Tenant shall, before making any alterations, additions, installations
or improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof and shall deliver promptly duplicates of
all such permits, approvals and certificates to Landlord and Tenant agrees to
carry and will cause Tenant’s contractors and sub-contractors to carry such
workman’s compensation, general liability, personal and property damage
insurance as Landlord may reasonably require. If any mechanic’s lien is filed
against the Premises, or the Building of which the same forms a part, for work
claimed to have been done for, or materials furnished to, Tenant, whether or not
done pursuant to this article, the same shall be discharged by Tenant within
thirty (30) days thereafter, at Tenant’s expense, by payment or filing the bond
required by law. All fixtures and all paneling, partitions, railings and like
installations, installed in the Premises at any time, either by Tenant or by
Landlord on Tenant’s behalf, shall, upon installation, become the property of
Landlord and shall remain upon and be surrendered with the Premises unless
Landlord, by notice to Tenant, given at the time Landlord consents to such
alteration, elects to relinquish Landlord’s right thereto and to have them
removed by Tenant, in which event the same shall be removed from the Premises by
Tenant prior to the expiration of the Lease, at Tenant’s expense, provided, that
Tenant’s obligation to remove shall only extend to “specialty alterations’,
which shall include alterations consisting of kitchens, pantries, executive
bathrooms, computer installations, safe deposit boxes, vaults, libraries or file
rooms requiring reinforcement of floors, internal staircases, conveyors,
dumbwaiters and other alterations of a similar character. Notwithstanding the
foregoing, Tenant shall not be required to remove any of Landlord’s Initial Work
or any items (including, without limitation, pantries) installed or existing in
the Premises on the Possession Date. Nothing in this Article shall be construed
to give Landlord title to or to prevent Tenant’s removal of trade fixtures,
moveable office furniture and equipment, but upon removal of any such from the
Premises or upon removal of other installations as may be required by Landlord,
Tenant shall promptly and at its expense, repair and restore the Premises to the
condition existing prior to installation and repair any damage to the Premises
or the Building due to such removal. All property permitted or required to be
removed by Tenant at the end of the term remaining in the Premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Landlord,
either be retained as Landlord’s property or may be removed from the Premises by
Landlord, at Tenant’s expense. Tenant shall pay to Landlord or its designee,
within ten (10) Business Days after demand, all reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with any alterations,
including costs incurred in connection with (a) Landlord’s review of the
alterations (including review of requests for approval thereof) and (b) the
provision of Building personnel during the performance of any alteration
required by trade union policy or otherwise, to operate elevators or otherwise
to facilitate Tenant’s alterations. Notwithstanding the foregoing, Tenant shall
not be permitted to use contractors other than Landlord’s designated contractors
with respect to any Landlord expeditor or cleaning contractor, each of which
shall be competitively priced.

 

 
6

--------------------------------------------------------------------------------

 

 

7.     Building Alterations and Management. Landlord shall have the right at any
time without the same constituting an eviction and without incurring liability
to Tenant therefor to change the arrangement and/or location of public
entrances, passageways, doors, doorways, corridors, elevators, stairs, toilets
or other public areas of the Building and to change the name, number or
designation by which the Building may be known provided, however, that
(i) except to a de minimus extent, there be no obstruction of the right of
access to, or interference with the use and enjoyment of, the Premises by Tenant
and no diminishment in the quality of the services provided by Landlord, and
(ii) Landlord shall use commercially reasonable efforts to cause all such
changes, alterations, additions, improvements, repairs or replacements to be
performed in a manner designed to minimize interference with Tenant’s normal
business operations. There shall be no allowance to Tenant for diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord or other
Tenants making any repairs in the Building or any such alterations, additions
and improvements. Furthermore, Tenant shall not have any claim against Landlord
by reason of Landlord’s imposition of such controls of the manner of access to
the Building by Tenant’s social or business visitors as the Landlord may deem
necessary for the security of the Building and its occupants, provided that such
security measures shall be consistent with similar office buildings in Midtown
South Manhattan, New York. The provisions of Article 5(b) shall be applicable to
work performed by Landlord pursuant to this Article 7.

 

8.     Landlord’s Services. As long as this Lease remains in full force and
effect, Landlord shall provide Tenant with the following services:

 

(a)     Landlord shall deliver and install, at Landlord’s sole cost and expense,
one (1) new twenty (20) ton Tenant-controlled HVAC unit in the Premises
(the “HVAC Unit”) to provide cool and tempered air (“air-conditioning”) at
reasonable temperatures, pressures and degrees of humidity and in reasonable
volumes and velocities as reasonably provided in similar Manhattan office
buildings at suitable locations. The HVAC Unit shall be self-contained, shall
not connect to, tie into or otherwise make use of any of the Building’s systems,
shall be tied directly to Tenant’s submeter and no overtime charges shall be
incurred with respect thereto. Landlord shall, at Landlord’s expense, provide
perimeter heating to the Premises at temperatures, pressures and degrees of
humidity and in volumes and velocities as reasonably provided in similar Midtown
South Manhattan office buildings from 8:00 a.m. to 6:00 p.m. (“Business Hours”)
on Business Days from October 16 through May 14 or as otherwise required by law.
Tenant shall pay, as Additional Charges, Building standard charges for overtime
heating. As used herein, the term “Business Days” shall mean all days except (i)
Saturdays, (ii) Sundays and (iii) the following holidays (“Holidays”): New
Year’s Day, Martin Luther King Day, President’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving, the day following Thanksgiving, Christmas and any
other days which shall be either (x) observed by the federal or state
governments as legal holidays or (y) designated as a holiday by the applicable
Building Service Union Employee Service contract or by the applicable Operating
Engineers contract. Landlord shall, at its expense, provide adequate ventilation
to the Premises at all times it is required to provide air conditioning or
heating.

 

 
7

--------------------------------------------------------------------------------

 

(b)     Tenant shall keep, maintain and repair the HVAC Unit and all of the
ducts, dampers, registers, grilles, wiring and appurtenances utilized in
connection therewith to the extent necessary to provide heating, cooling and
ventilation to the Premises which is in keeping with the first-class operation
of the Building; provided, that it shall be Landlord’s obligation to replace the
HVAC Unit in the event it becomes wholly inoperable (as determined by Landlord
in Landlord’s reasonable discretion). Any HVAC Unit maintenance shall be
performed on behalf of Tenant only by Landlord’s designated contractors or by
contractors reasonably approved by Landlord in writing to perform such
maintenance. Tenant shall contract for and maintain throughout the term of this
Lease regular service of HVAC Unit and related equipment with the Building
standard recognized maintenance company (or such other company as reasonably
approved by Landlord) and shall forward to Landlord duplicate originals of such
contract and all renewals and modifications thereof. Such contract shall include
the thorough overhauling of the system at least twice each year (at the
commencement of the heating season and again at the commencement of the Cooling
Season). The HVAC Unit and all ducts, dampers, registers, grilles, wiring and
appurtenances utilized in connection with the HVAC Unit(s), whether within or
outside the Premises, shall comply will all applicable laws and be deemed part
of the Premises and shall be deemed the property of Landlord. Notwithstanding
the foregoing, Tenant shall pay all electricity costs with respect to the HVAC
Unit.

(c)     Landlord shall not be responsible for any failure to supply
air-conditioning at reasonable temperatures, pressures or degrees of humidity or
in reasonable volumes or velocities in any room or other area of the Premises by
reason of any machinery or equipment installed therein by Tenant. Tenant agrees
to cooperate fully with Landlord at all times and to abide by all regulations
and requirements which Landlord may reasonably prescribe for the proper
functioning and protection of said air-conditioning system.

(d)     All cleaning required under the cleaning specifications set forth in
Exhibit B attached hereto and made a part hereof shall be provided by Tenant, at
Tenant’s sole cost and expense, utilizing Landlord’s Building cleaning
contractor (provided that such contractor’s rates are competitive with other
cleaning contractors for comparable buildings in Midtown South Manhattan), in
accordance with comparable office leases in Manhattan and all applicable labor
laws without disrupting labor harmony within the Building. Landlord’s cleaning
contractor and their employees shall have access to the Premises at all times
after 5:30 P.M. and before 8:00 A.M. and shall have the right to use, without
charge therefor, all light, power and water in the Premises reasonably required
to clean the Premises as required under this Article. Tenant shall comply with
any rules Landlord and/or its cleaning contractor and/or any consultant to
Landlord may reasonably establish regarding the management and recycling of
solid waste, as may be necessary for Landlord to comply with any applicable
legal requirements. For the avoidance of doubt, Landlord shall not provide any
direct cleaning services to any portion of the Premises pursuant to this Lease.

(e)     Landlord, at its expense, shall furnish water to the floor on which the
Premises are located for drinking, pantries, lavatory and cleaning purposes. If
Tenant uses water for any other purpose or in unreasonable quantities, Landlord
may install, at Tenant’s sole cost and expense, meters to measure Tenant’s
consumption of water for such other purposes, and the cost of maintaining such
meters shall be paid by Tenant. Tenant shall reimburse Landlord for the
quantities of water shown on such meters without cost or markup and Landlord’s
reasonable charge for the production of any hot water, on demand.

 
8

--------------------------------------------------------------------------------

 

(f)     Subject to the terms of this Lease (including, without limitation,
Landlord’s right to make repairs pursuant to Article 5 and Section 8(h) of this
Lease), throughout the term, Landlord shall make (i) all passenger elevators in
the elevator bank serving the Premises available fromhe lobby to service the
Premises during Business Hours on Business Days and (ii) at least one passenger
elevator in the elevator bank serving the Premises available from the lobby to
service the Premises at all other times. Throughout the term of this Lease and
subject to such rules and regulations of Landlord as may from time to time be in
effect, Tenant shall be entitled, without additional cost or charge, during
Business Hours on Business Days, to use the freight elevators serving the
Premises on a first-come, first serve basis in common with Landlord and the
other tenants of the Building. If Tenant shall require the use of the Building’s
freight elevators at times other than Business Hours on Business Days, Landlord
shall provide the same for the use of Tenant on a first-come, first-serve
scheduled basis with Landlord and the other tenants or occupants of the
Building, provided Tenant gives Landlord reasonable notice of the time and use
of such elevators and Tenant pays, as Additional Charges within ten (10)
Business Days after demand, for each freight elevator an amount equal to
Landlord’s Building standard hourly charge therefor which currently is $160.00
per hour (minimum four (4) hours during hours other than Business Hours on
Business Days; provided, that there shall be a one (1) minimum hour requirement
if Tenant requires freight elevator services immediately prior or subsequent to
Business Hours on Business Days). Notwithstanding the foregoing, Tenant shall
receive up to twenty (20) hours of freight elevator service at no charge in
connection with Tenant’s initial move-in to the Premises, which must occur after
5:00 PM on Monday through Friday and at any time on Saturday and Sunday.

(g)     Landlord may (but shall not be required to), from time to time, offer a
messenger center at the Building for ordinary office messenger services which
shall be used by tenants at the Building. Tenant acknowledges that use of the
messenger center shall be subject to any rules and regulations now or hereafter
reasonably established by Landlord. All uniformed messengers (including
uniformed, non-uniformed or non-recognized national delivery services) must
access the messenger center through the freight entrance at the Building and
will not have direct access to the Premises. If Tenant elects to utilize the
messenger center, Tenant shall pay, as Additional Charges, $245.00 per month for
use of the Building’s messenger center.

(h)     During Business Hours on Business Days, Landlord shall provide security
for the Building consistent with similar buildings in Midtown South Manhattan.
At all other times, at least one (1) security guard shall be on-duty in the main
lobby of the Building.

(i)     Notwithstanding anything in the foregoing to the contrary, Landlord
reserves right to stop services of the heating, elevators, plumbing,
air-conditioning, electric, power systems or cleaning or other services, if any,
when required by reason of accident or for repairs, alterations, replacements or
improvements required by good construction practices in New York City for as
long as may be reasonably required by reason thereof; provided, that Landlord
shall use commercially reasonable efforts to provide at least one passenger
elevator to service the Premises at all times. Landlord shall use commercially
reasonable efforts to provide prior written notice of any planned, scheduled
interruption, curtailment, stoppage or suspension of Building services. Without
limiting Section 5 hereof, if such service interruption (i) is with respect to
heat, ventilation or air conditioning, electric or elevator service, (ii) is
caused solely as a result of Landlord’s gross negligence or willful misconduct
(as opposed to force majeure) and (iii) Tenant is prevented from using or
entering the Premises and conducting its business operations for longer than ten
(10) Business Days, Tenant shall be entitled to an abatement of Fixed Rent of
one (1) day for each day such service interruption continues beyond such
ten (10) Business Day period. Tenant’s right to a rent abatement as set forth in
this Section 8(h) shall be Tenant’s sole and exclusive remedy for any Landlord’s
failure to provide services in the condition required by this Lease. The
exercise of any such right or the occurrence of any such failure by Landlord
shall not (a) constitute an actual or constructive eviction, in whole or in
part, (b) entitle Tenant to any other compensation, abatement or diminution of
Fixed Rent, (c) relieve Tenant from any of its obligations under this Lease or
(d) impose any liability upon Landlord by reason of inconvenience to Tenant, or
interruption of Tenant’s business, or otherwise.

 
9

--------------------------------------------------------------------------------

 

 

9.     Window Cleaning. Tenant will not clean nor require, permit, suffer or
allow any window in the Premises to be cleaned from the outside in violation of
Section 202 of the Labor Law or any applicable law or of the Rules of the Board
of Standards and Appeals, or of any other Board or body having or asserting
jurisdiction. Landlord shall cause the exterior windows of the Premises to be
cleaned in accordance with ordinary commercial standards twice annually during
the term of this Lease. At Tenant’s option, and at Tenant’s sole cost and
expense, Tenant may procure additional exterior window cleaning services from
Landlord’s designated contractor at any time during the term of this Lease.

 

10.     Requirements of Law, Fire Insurance, Floor Loads. Prior to the
Commencement Date, if Tenant is then in possession, and at all times thereafter,
Tenant, at Tenant’s sole cost and expense, shall promptly comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters or any similar body which shall impose any
violation, order or duty upon Landlord or Tenant with respect to the Premises,
whether or not arising out of Tenant’s use or manner of use thereof, (including
Tenant’s permitted use) or, with respect to the Building if arising out of
Tenant’s use or manner of use of the Premises or the Building (including the use
permitted under the Lease). Nothing herein shall require Tenant to make
structural repairs or alterations unless Tenant has, by its manner of use of the
Premises or method of operation therein, violated any such laws, ordinances,
orders, rules, regulations or requirements with respect thereto. Tenant may,
after securing Landlord to Landlord’s reasonable satisfaction against all
damages, interest, penalties and expenses, including, but not limited to,
reasonable attorney’s fees, by cash deposit or by surety bond in an amount and
in a company reasonably satisfactory to Landlord, contest and appeal any such
laws, ordinances, orders, rules, regulations or requirements provided same is
done with all reasonable promptness and provided such appeal shall not subject
Landlord to prosecution for a criminal offense or constitute a default under any
ground lease or mortgage under which Landlord may be obligated, or cause the
Premises or any part thereof to be condemned or vacated. Tenant shall not do or
permit any act or thing to be done in or to the Premises which is contrary to
law, or which will invalidate or be in conflict with public liability, fire or
other policies of insurance at any time carried by or for the benefit of
Landlord with respect to the Premises or the Building of which the Premises form
a part, or which shall or might subject Landlord to any liability or
responsibility to any person or for property damage. Tenant shall not keep
anything in the Premises except as now or hereafter permitted by the Fire
Department, Board of Fire Underwriters, Fire Insurance Rating Organization or
other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
Building, nor use the Premises in a manner which will increase the insurance
rate for the Building or any property located therein over that in effect prior
to the commencement of Tenant’s occupancy. Tenant shall pay all costs, expenses,
fines, penalties, or damages, which may be imposed upon Landlord by reason of
Tenant’s failure to comply with the provisions of this article and if by reason
of such failure the fire insurance rate shall, at the beginning of this Lease or
at any time thereafter, be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that portion of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure by Tenant. In any action or proceeding wherein Landlord
and Tenant are parties, a schedule or “make-up” of rate for the Building or
Premises issued by the New York Fire Insurance Exchange, or other body making
fire insurance rates applicable to said Premises shall be conclusive evidence of
the facts therein stated and of the several items and charges in the fire
insurance rates then applicable to said Premises. Tenant shall not place a load
upon any floor of the Premises exceeding the floor load per square floor area
which it was designed to carry and which is allowed by law. Landlord reserves
the right to prescribe the weight and position of all safes, business machines
and mechanical equipment. Such installations shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s reasonable
judgment, to absorb and prevent vibration, noise and annoyance.

 

 
10

--------------------------------------------------------------------------------

 

 

11.     Property Loss, Damage Reimbursement Indemnity. Landlord or its agents
shall not be liable for any damage to property of Tenant or of others entrusted
to employees of the Building, nor for loss of or damage to any property of
Tenant by theft or otherwise, nor for any injury or damage to persons or
property resulting from any cause of whatsoever nature, unless caused by or due
to the gross negligence of Landlord, its agents, servants, or employees.
Landlord or its agents will not be liable for any such damage caused by other
tenants or persons in, upon or about said Building or caused by operations in
construction of any private, public or quasi-public work. If at any time any
windows of the Premises are temporarily closed, darkened or bricked up (or
permanently closed, darkened or bricked up, only if required by law) for any
reason whatsoever including, but not limited to Landlord’s own acts, Landlord
shall not be liable for any damage Tenant may sustain thereby and Tenant shall
not be entitled to any compensation therefor nor abatement or diminution of rent
nor shall the same release Tenant from its obligations hereunder nor constitute
an eviction. Tenant shall indemnify and save harmless Landlord against and from
all liabilities, obligations, damages, penalties, claims, costs and expenses,
including reasonable attorneys fees, paid, suffered or incurred as a result of
any breach by Tenant, Tenant’s agents, contractors, employees, invitees, or
licensees, of any covenant or condition of this Lease, or the negligence or
improper conduct of the Tenant, Tenant’s agents, contractors, employees,
invitees or licensees. Tenant’s liability under this Lease extends to the acts
and omissions of any sub-tenant, and any agent, contractor, employee, invitee or
licensee of any sub-tenant. In case any action or proceeding is brought against
Landlord by reason of any such claim, Tenant, upon written notice from Landlord,
will, at Tenant’s expense, resist or defend such action or proceeding by counsel
approved by Landlord in writing, such approval not to be unreasonably withheld,
subject, however, to any rights of Tenant’s insurance carrier to designate
counsel.

 

12.     Insurance.

 

(a)     Tenant shall at its own cost and expense at all times during the term of
this Lease maintain in force and effect, the following insurance for the
Premises, with reputable and independent insurers licensed to do business in New
York in amounts required by Landlord:

 

 
11

--------------------------------------------------------------------------------

 

 

(i)     All-risk property insurance (including fire insurance) on leasehold
improvements and betterments, and on all personal property in the Premises or
used in connection therewith including, without limitation, Tenant’s
improvements, alterations, betterments, decorations, fixtures, furniture, stock
and other contents in an amount not less than the replacement cost thereof, it
being understood that no lack or inadequacy of insurance by Tenant shall in any
event make Landlord subject to any claim by virtue of any theft of or loss or
damage to any uninsured or inadequately insured property;

 

(ii)     Business interruption insurance (“Business Interruption Insurance”) in
such amounts as will reimburse Tenant for sums sufficient for Tenant to meet its
Rent obligations under this Lease for a period of twelve (12) months,
attributable to all perils and casualties commonly insured against by prudent
tenants or attributable to prevention of access to the Premises or the Building
as a result of such perils;

 

(iii)     Commercial general liability insurance, including products liability
insurance, coverage for bodily injury (including coverage for death and mental
anguish), owners’ protective, products-completed operations, blanket contractual
liability, personal injury and broad form property damage (including coverage
for explosion, collapse, and underground hazards), including coverage for claims
under NY Labor Law Sections 240 and 241 and cross liability and severability of
interests with the following minimum limits: $1,000,000 per occurrence,
$2,000,000 general aggregate, $1,000,000 personal and advertising injury,
$2,000,000 products-completed operations aggregate. Additionally, such policy
shall provide coverage on an occurrence form and be endorsed to have the general
aggregate apply on a per location basis. Products and completed operations
insurance shall be maintained for a minimum period equal to the greater of (i)
the period under which a claim can be asserted under the applicable statutes of
limitation and/or repose or (ii) (3) three years after substantial completion of
such work. Contractual liability coverage shall include coverage sufficient to
meet Tenant’s indemnity obligations included herein;

 

(iv)     Umbrella liability insurance at a $5,000,000 limit per occurrence and a
$5,000,000 limit for general and specific aggregates subject to a $10,000
self-insured retention, providing excess coverage over all coverages included in
the commercial general liability policy and broad form commercial liability
endorsement noted in clause (iii) above. Said umbrella policies shall be
included as underlying and the provisions of such policies shall apply in the
same manner as the primary policies with no additional exclusions or limitations
above those contained in the general liability policy. Tenant shall, by
specific endorsement to its umbrella/excess liability policy, cause the
coverage afforded to Landlord and additional insureds thereunder to be first
tier umbrella/excess coverage above primary coverage and not concurrent with or
excess to any other valid and collectible insurance available to Landlord and
additional insureds whether provided on a primary or excess basis. It is the
specific intent of the parties that Tenant procure the excess carriers’
agreement to waive and or forego any viable “horizontal exhaustion” rights in
regard to any insurance any indemnitee might carry for its own benefit or the
benefit of other indemnitees;

 

 
12

--------------------------------------------------------------------------------

 

 

(iv)      Automobile liability insurance including coverage for all owned,
leased, hired and non-owned vehicles with a minimum combined single limit of
$1,000,000 per occurrence for bodily injury and property damage liability;

 

(v)     Statutory workers compensation insurance covering Tenant’s employees
with employer’s liability limits of not less than the statutory limit; and

 

(vi)     All other insurance reasonably required by Landlord to the extent the
same is necessary for the conduct of Tenant’s business and required by owners of
comparable buildings in Midtown South Manhattan.

(b)     Tenant’s commercial general liability insurance policies shall name
Landlord and its managing agent and their respective officers, partners,
shareholders, directors, agents, employees and any owned, controlled, affiliated
subsidiary company or corporation now existing or hereinafter constituted, as
their interest may appear as an additional insured and, except for business
interruption policies, shall also name any mortgagee or lessor of the Building
as a loss payee, and shall be fully paid for by Tenant when obtained, and
receipted bills therefor shall be exhibited to Landlord. Renewal policies shall
be procured and such policies, if required by any mortgagee or lessor of the
Premises, or certificates thereof shall be submitted to Landlord with receipted
bills showing proof of payment of premiums therefor at least thirty (30) days
prior to the expiration of the existing policies. If Tenant is carrying a
specific line of insurance, Tenant will maintain such coverage on a primary and
non-contributory basis; it being understood that all policies of insurance shall
be primary and not contributing with and not supplemental to the coverages that
Landlord may carry. All insurance policies shall be issued by companies licensed
to do business in New York State, with an A.M. Best rating of not less than
A-VIII, and all such policies shall provide that the insurer will not cancel or
modify said policies without first giving Landlord thirty (30) days prior
written notice or, in the case of cancellation for non-payment, ten (10) days
prior written notice. Tenant may place all or any of the foregoing insurance
coverages under blanket insurance policies provided that no other loss which may
also be insured by such blanket insurance shall affect the insurance coverages
required hereby and further provided that Tenant delivers to Landlord a
certificate specifically stating that such coverages apply to Landlord, the
Premises and the Building.

(c)     In the event of the failure of Tenant to procure or pay for any
insurance required by the terms of this Lease, then Landlord may, without
further notice to Tenant and in addition to any other remedies it may have,
procure the same and pay the premiums therefor; and any sums expended by
Landlord for this purpose shall be and become due and payable to Landlord as
Additional Charges and shall be paid to Landlord on demand. Landlord shall have
the same remedies for the nonpayment therefor as for the nonpayment of Fixed
Rent.

(d)     Landlord may from time to time require that the amount of the insurance
to be maintained by Tenant under this Article be increased to the amount which
is then customarily required by prudent landlords of similar office buildings in
Midtown South Manhattan.

 
13

--------------------------------------------------------------------------------

 

 

(e)     Tenant shall deliver to Landlord certificates evidencing such policies,
together with satisfactory evidence of payment of premiums for such policies, by
the Possession Date (or such earlier date that Tenant takes possession of the
Premises) and, with respect to renewals of such policies, not later than thirty
(30) days prior to the end of the expiring term of coverage.  Upon Landlord’s
request, Tenant shall deliver to Landlord certified copies of such policies. 
All such policies and certificates shall contain an agreement by the insurers
that the policies will not be invalidated as they affect the interests of
Landlord and Landlord’s mortgagees by reason of any breach or violation of
warranties, representations, declarations or conditions contained in the
policies and that the insurers shall notify Landlord and any mortgagee or lessor
of Landlord in writing, by certified U.S. mail, return receipt requested, not
less than forty-five (45) days before any material change, reduction in
coverage, cancellation, including cancellation for nonpayment of premium, or
other termination thereof or change therein and shall include a clause or
endorsement denying the insurer any rights or subrogation against Landlord.

 

(f)     If Tenant shall hire or bring a contractor onto the Premises to perform
any alterations, work or improvements, Tenant agrees to have a written agreement
with contractor whereby they will be required to carry the same insurance
coverages for commercial general liability, auto and worker’s compensation and
employer’s liability insurance.  Tenant shall also require that such contractors
insurance will meet same additional terms as required of Tenant herein with
regards to adding Landlord and Landlord’s mortgagee as additional insureds,
maintaining primary and non-contributory coverage, waiving all rights of
recovery and subrogation, and making certificates of insurance available as
evidence of all policies during the term of their work and in advance of all
applicable renewals. Tenant shall not allow any contractors to begin work prior
to obtaining certificates evidencing all insurance requirements contained
herein.

 

(g)     Landlord shall not be required to carry insurance of any kind on
Tenant’s property and the Premises and Tenant hereby agrees that Tenant shall
have no right to receive any proceeds from any insurance policies carried by
Landlord. 

 

(h)     Tenant shall not knowingly conduct or permit to be conducted in the
Premises any activity, or place any equipment in or about the Premises or the
Building, which will invalidate the insurance coverage in effect or increase the
rate of casualty insurance or other insurance on the Premises or the Building,
and Tenant shall comply with all requirements and regulations of Landlord’s
casualty and liability insurer.  If any invalidation of coverage or increase in
the rate of casualty insurance or other insurance occurs or is threatened by any
insurance company due to any act or omission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and such amount shall be considered
Additional Rent payable with the next monthly installment of Fixed Rent due
under this Lease.  In no event shall Tenant introduce or permit to be kept on
the Premises or brought into the Building any dangerous, noxious, radioactive or
explosive substance.

 

(i)     Landlord shall not be liable to Tenant, or to Tenant’s agents, servants,
employees, customers, or invitees for any injury to person or damage to property
caused by any act, omission, or neglect of Tenant, its agents, servants,
employees, invitees, licensees or any other person entering the Building or the
Premises under the invitation of Tenant or arising out of a default by Tenant in
the performance of its obligations hereunder.

 

 
14

--------------------------------------------------------------------------------

 

(j)     Tenant hereby indemnifies, defends and holds Landlord harmless from all
liability and claims for any such damage or injury. In no event shall Landlord
or Tenant be liable to the other for any consequential, special or indirect
damages, such as loss of business or profit except in connection with this
Lease.

(k)     Landlord shall not be liable for any injury or damage to persons or
property resulting from unknown fire, explosion, falling plaster, steam, gas,
electricity, electrical or electronic emanations or disturbance, water, rain or
snow or leaks from any part of the Building or from the pipes, or caused by
dampness, vandalism, malicious mischief or by any other cause of whatever
nature, unless caused by or due to the gross negligence of Landlord, its agents,
servants or employees.  Tenant shall take all reasonably prudent temporary
measures and safeguards to prevent any injury, loss or damage to persons or
property in the event of an incident in the Premises. Landlord and Tenant agree
to include in their insurance policies appropriate clauses pursuant to which the
insurance company or companies (i) waive the right of subrogation against
Landlord and Tenant, as applicable, with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies.

(l)     Landlord shall maintain such insurance coverage as is customary for the
owners of similar office Buildings in Midtown South Manhattan.

 

 
15

--------------------------------------------------------------------------------

 

 

13.     Destruction, Fire and Other Casualty. (a) If the Premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give immediate
notice thereof to Landlord and this Lease shall continue in full force and
effect except as hereinafter set forth. (b) If the Premises are partially
damaged or rendered partially unusable by fire or other casualty, the damages
thereto shall be repaired by and at the expense of Landlord (but only to the
extent of insurance proceeds made available to Landlord), and the rent and other
items of additional rent, until such repair shall be substantially completed,
shall be apportioned from the day following the casualty according to the part
of the Premises which is usable. (c) If the Premises are totally damaged or
rendered wholly unusable by fire or other casualty or Tenant is denied access to
the Premises, then the rent and other items of additional rent as hereinafter
expressly provided shall be proportionately paid up to the time of the casualty
and thenceforth shall cease until the date when the Premises shall have been
repaired and restored by Landlord (or sooner reoccupied in part by Tenant then
rent shall be apportioned as provided in subsection (b) above), subject to
Landlord’s right to elect not to restore the same as hereinafter provided. (d)
If the Premises are rendered wholly unusable or Tenant is denied access to the
Premises (whether or not Landlord shall decide to demolish it or to rebuild it),
then in any of such events, Landlord may elect to terminate this Lease by
written notice to Tenant, given within 90 days after such fire or casualty,
specifying a date for the expiration of the Lease, which date shall not be more
than 60 days after the giving of such notice, and upon the date specified in
such notice the term of this Lease shall expire as fully and completely as if
such date were the date set forth above for the termination of this Lease and
Tenant shall forthwith quit, surrender and vacate the Premises without prejudice
however, to Landlord’s rights and remedies against Tenant under the Lease
provisions in effect prior to such termination, and any rent owing shall be paid
up to such date and any payments of rent made by Tenant which were on account of
any period subsequent to such date shall be returned to Tenant. Unless Landlord
shall serve a termination notice as provided for herein, Landlord shall make the
repairs and restorations under the conditions of (b) and (c) hereof, with all
reasonable expedition, subject to delays due to adjustment of insurance claims,
labor troubles and causes beyond Landlord’s control. After any such casualty,
Tenant shall cooperate with Landlord’s restoration by removing from the Premises
as promptly as reasonably possible, all of Tenant’s salvageable inventory and
moveable equipment, furniture, and other property. Tenant’s liability for rent
shall resume five (5) days after written notice from Landlord that the Premises
are substantially ready for Tenant’s occupancy. (e) Nothing contained
hereinabove shall relieve Tenant from liability that may exist as a result of
damage from fire or other casualty. Notwithstanding the foregoing, including
Landlord’s obligation to restore under subparagraph (b) above, each party shall
look first to any insurance in its favor before making any claim against the
other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible and
to the extent permitted by law, Landlord and Tenant each hereby releases and
waives all right of recovery with respect to subparagraphs (b), (d), and (e)
above, against the other or any one claiming through or under each of them way
of subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the Premises and/or to any personal
property, equipment, trade fixtures, goods and merchandise located therein. The
foregoing release and waiver shall be in force only if such a release or waiver
shall not invalidate the insurance. If, and to the extent, that such waiver can
be obtained only by the payment of additional premiums, then the party
benefiting from the waiver shall pay such premium within ten days after written
demand or shall be deemed to have agreed that the party obtaining insurance
coverage shall be free of any further obligation under the provisions hereof
with respect to waiver of subrogation. Tenant acknowledges that Landlord will
not carry insurance on Tenant’s furniture and/or furnishings or any fixtures or
equipment, improvements, or appurtenances removable by Tenant and agrees that
Landlord will not be obligated to repair any damage thereto or replace the same.
(f) Tenant hereby waives the provisions of Section 227 of the Real Property Law
and agrees that the provisions of this article shall govern and control in lieu
thereof. (g) If Landlord does not elect to terminate this Lease in accordance
with the provisions of this Article 13, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period necessary for Landlord to perform
Landlord’s restoration work or restore Tenant’s access to the Premises. If the
estimated time by Landlord to perform Landlord’s restoration work or to restore
Tenant’s access to the Premises is more than nine (9) months after the
occurrence of such fire or other casualty, Tenant shall have the option, within
thirty (30) days after such notice is received by Tenant, to elect by notice to
Landlord to terminate this Lease on a date not less than ten (10) nor more than
thirty (30) days after the date Tenant’s notice is given. If Tenant does not
elect to terminate this Lease in accordance with the provisions of this
Article 13(g) and Landlord shall not have restored the Premises or Tenant’s
access to the Premises within nine (9) months after the date of such fire or
other casualty, or within a period after such date not exceeding fifteen (15)
months as shall equal the aggregate period Landlord may have been delayed in
doing so by reasons of force majeure or any delays caused by Tenant or Tenant’s
contractors, then, and in such event, Tenant may elect to terminate this Lease
upon giving written notice to Landlord within thirty (30) days after the end of
such nine (9) month period, as the same may be extended in accordance with the
provisions hereof, and the term of this Lease shall expire on the date set forth
therein which shall not be less than thirty (30) days after the date such notice
is given (the “Cancellation Date”) provided that Landlord does not substantially
complete the required repairs or restore access prior to the Cancellation Date.
Tenant’s foregoing termination right shall be Tenant’s sole remedy in the case
of Landlord’s failure to restore the Premises or the Building prior to the
Cancellation Date. Notwithstanding anything to the contrary contained in this
Article 13, (x) if Landlord or any mortgagee of the Building shall be unable to
collect insurance proceeds (including rent insurance proceeds) because of an
action or inaction on the part of Tenant, its employees, licensees, agents or
invitees, the cost of repairs shall be paid by Tenant and there shall be no
abatement of Fixed Rent or Additional Charges, and (y) Tenant's right to an
abatement of Fixed Rent and/or Additional Charges pursuant to subparagraphs (b)
and (c) above shall only be enforceable if (i) such casualty renders the
Premises partially or wholly unusable for a period in excess of twelve (12)
months and (ii) Tenant has collected on (and paid to Landlord) Business
Interruption Insurance proceeds for the twelve (12) months subsequent to the
date of such casualty; it being understood that any proceeds available under
Business Interruption Insurance must be exhausted prior to Tenant receiving any
abatement for damage or other casualty to the Premises under this Lease.

 

 
16

--------------------------------------------------------------------------------

 

 

14.     Bankruptcy.   (a)  Anything elsewhere in this Lease to the contrary
notwithstanding, this Lease may be cancelled by Landlord by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state by Tenant as the debtor; or (2) the making by Tenant
of an assignment or any other arrangement for the benefit of creditors under any
state statute or (3) the entry of an order against Tenant which shall remain
unvacated or unstayed for the periods referred to therein. Neither Tenant nor
any person claiming through or under Tenant, or by reason of any statute or
order of court, shall thereafter be entitled to possession of the Premises
demised but shall forthwith quit and surrender the Premises. If this Lease shall
be assigned in accordance with its terms, the provisions of this Article 14
shall be applicable only to the party then owning Tenant’s interest in this
Lease.

(b)     It is stipulated and agreed that in the event of the termination of this
Lease pursuant to (a) hereof, Landlord shall forthwith, notwithstanding any
other provisions of this Lease to the contrary, be entitled to recover from
Tenant as and for liquidated damages an amount equal to the difference between
the rent reserved hereunder for the unexpired portion of the term demised and
the fair and reasonable rental value of the Premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the Premises for the period for which such installment was
payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If such Premises or any part thereof be re-let by the
Landlord for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the amount of rent reserved upon such re-letting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the Premises
so re-let during the term of the re-letting. Nothing herein contained shall
limit or prejudice the right of the Landlord to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved, whether or not such
amount be greater, equal to, or less than the amount of the difference referred
to above.

 
17

--------------------------------------------------------------------------------

 

 

15.     Assignment, Mortgage, Etc. (a) Except as otherwise set forth in this
Article 15, Tenant, for itself, its heirs, distributees, executors,
administrators, legal representative, successor and assigns, expressly covenants
that it shall not assign, mortgage or encumber this agreement, nor underlet, or
suffer or permit the Premises or any part thereof to be used by others, without
the prior written consent of Landlord in each instance. If this Lease be
assigned, or if the Premises or any part thereof be underlet or occupied by
anybody other than Tenant, Landlord may, after default by Tenant, collect rent
from the assignee, under-tenant or occupant, and apply the net amount collected
to the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or underletting shall not in
any wise be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting.

(b)               (i)     Tenant shall not, whether voluntarily, involuntarily,
or by operation of law or otherwise (A) assign or otherwise transfer this Lease
or the term and estate hereby granted, or offer or advertise to do so, (B)
sublet the Premises or offer or advertise to do so, or allow the same to be
used, occupied or utilized by anyone other than Tenant, (C) mortgage, pledge,
encumber or otherwise hypothecate this Lease or the Premises or any part thereof
in a manner whatsoever or (D) permit the Premises or part thereof to be
occupied, by any person other than Tenant, without in each instance obtaining
the prior written consent of Landlord or notifying Landlord as provided in this
Article 15.

(ii)     Tenant expressly covenants and agrees that (A) if Tenant is a
corporation, a transfer of more than fifty percent (50%) at any one time or, in
the aggregate from time to time of the shares of any class of the issued and
outstanding stock of Tenant, its successors or assigns, or the issuance of
additional shares of any class of its stock to the extent of more than 50% of
the number of shares of said class of stock issued and outstanding at the time
that it became the tenant hereunder or (B) if Tenant is a partnership, limited
liability company, unincorporated association of other entity, the sale or
transfer of more than 50% of the partnership, membership, joint venture,
unincorporated association interests or other form of beneficial interests of
Tenant, its successors or assigns, shall constitute an assignment of this Lease
and, unless in each instance the prior written consent of Landlord has been
obtained, shall constitute a default under this Lease and shall entitle Landlord
to exercise all rights and remedies provided for herein in the case of default.
Notwithstanding the foregoing provisions of this Article 15(b)(ii), transfers of
stock in a corporation whose shares are traded in the “over-the-counter” market
or any recognized national securities exchange shall not constitute an
assignment for purposes of this Lease, provided that the principal purpose of
such transfer or transfers is not to avoid the restrictions on assignment
otherwise applicable under this Article 15.

 

 
18

--------------------------------------------------------------------------------

 

(c)     If Tenant is a corporation, limited liability company, partnership or
similar entity, Landlord’s consent shall not be required with respect to
sublettings to any corporation or similar entity or to any limited liability
company, partnership or similar entity which is an Affiliate of Tenant, provided
that (1) any such Affiliate is a reputable entity of good character and (2) a
duplicate original instrument of sublease in form and substance reasonably
satisfactory to Landlord, duly executed by Tenant and such Affiliate, shall have
been delivered to Landlord at least ten (10) days prior to the effective date of
any such sublease. For purposes of this Lease, the term “Affiliate” shall mean
any entity which controls or is controlled by or under common control with
tenant, and the term “control” shall mean, in the case of a corporation,
management or voting control, directly or indirectly, of at least fifty (50%)
percent of all the voting stock, and in case of a joint venture, limited
liability company, partnership or similar entity, management, directly or
indirectly, of at least fifty (50%) percent of all the general or other
partnership, membership (or similar) interests therein.

(i)     If Tenant is a corporation, limited liability company, partnership or
similar entity, Landlord’s consent shall not be required with respect to an
assignment of this Lease to an Affiliate of Tenant, provided that (1) the
assignee is a reputable entity of good character, (2) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to
Landlord, duly executed by Tenant, shall have been delivered to Landlord at
least ten (10) days prior to the effective date of any such assignment, (3) an
instrument in form and substance satisfactory to Landlord, duly executed by the
assignee, in which such assignee assumes (as of the Commencement Date)
observance and performance of, and agrees to be personally bound by, all of the
terms, covenants and conditions of this Lease on Tenant’s part to be performed
and observed shall have been delivered to Landlord not more than ten (10) days
after the effective date of such assignment, (4) such assignment is for a
legitimate business purpose and not principally for the purpose of avoiding the
restrictions on assignment otherwise applicable under this Article 15 and (5)
such assignee has a net worth computed in accordance with generally accepted
accounting principles at least equal to the greater of (A) the net worth of
Tenant on the date of this Lease and (B) the net worth of Tenant immediately
prior to such assignment.

 

(ii)     If Tenant is a corporation, limited liability company, partnership or
similar entity, Landlord’s consent shall not be required with respect to an
assignment of this Lease to a corporation, limited liability company,
partnership or similar entity into or with which Tenant is merged or
consolidated or transactions with a corporation, limited liability company,
partnership or similar entity to which all or substantially all of Tenant’s
assets are sold, provided that (1) the successor to Tenant is a reputable entity
of good character, (2) a duplicate original instrument of assignment in form and
substance reasonably satisfactory to Landlord, duly executed by Tenant and such
Affiliate, shall have been delivered to Landlord at least ten (10) days prior to
the effective date of any such assignment, (3) an instrument in form and
substance reasonably satisfactory to Landlord, duly executed by the assignee, in
which such assignee assumes (as of the Commencement Date) observance and
performance of, and agrees to be bound by, all of the terms, covenants and
conditions of this Lease on Tenant’s part to be performed and observed shall
have been delivered to Landlord not more than ten (10) days after the effective
date of such assignment, (4) such assignment is for a legitimate business
purpose and not principally for the purpose of avoiding the restrictions on
assignment otherwise applicable under this Article 15 and (5) such assignee has
a net worth computed in accordance with generally accepted accounting principles
at least equal to the greater of (A) the net worth of Tenant on the date of this
Lease and (B) the net worth of Tenant immediately prior to such assignment.

 

 
19

--------------------------------------------------------------------------------

 

(d)     If this Lease be assigned, whether or not in violation of the provisions
of this Lease, Landlord may collect rent from the assignee. If the Premises are
sublet or used or occupied by anybody other than Tenant, whether or not in
violation of this Lease, Landlord may collect rent from the subtenant or
occupant. In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 15(a), or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance by Tenant of
Tenant’s obligations under this Lease. The consent by Landlord to a particular
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered a consent by Landlord to any other or further assignment,
mortgaging or subletting or use or occupancy by others not expressly permitted
by this Article 15. References in this Lease to use or occupancy by others (that
is, anyone other than Tenant) shall not be construed as limited to subtenants
and those claiming under or through subtenants but shall also include licensees
and others claiming under or through Tenant, immediately or remotely.

(e)     Any assignment or transfer, whether made with or without Landlord’s
consent, shall be made only if, and shall not be effective until, the assignee
shall execute, acknowledge and deliver to Landlord an agreement in form and
substance reasonably satisfactory to Landlord whereby the assignee shall assume
the obligations of this Lease on the part of Tenant to be performed or observed
and whereby the assignee shall agree that the provisions in Article 15(a) shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers. The original named Tenant
covenants that, notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Fixed Rent and/or Additional Charges by Landlord from an assignee, transferee,
or any other party, the original named Tenant shall remain fully liable for the
payment of the Fixed Rent and Additional Charges and for the other obligations
of this Lease on the part of Tenant to be performed or observed.

(f)     The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this Lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord extending the time of, or modifying any of the obligations of, this
Lease, or by any waiver or failure of Landlord to enforce any of the obligations
of this Lease.

(g)     The listing of any name other than that of Tenant, whether on the doors
of the Premises or the Building directory, or otherwise, shall not operate to
vest any right or interest in this Lease or in the Premises, nor shall it be
deemed to be the consent of Landlord to any assignment or transfer of this Lease
or to any sublease of the Premises or to the use or occupancy thereof by others.

 
20

--------------------------------------------------------------------------------

 

(h)     Notwithstanding anything to the contrary contained in this Article 15,
if Tenant shall at any time or times during the term of this Lease desire to
assign this Lease or sublet all or any portion of the Premises, Tenant shall
give notice thereof to Landlord, which notice shall be accompanied by (i) a
conformed or photostatic copy of the proposed assignment or sublease, the
effective or commencement date of which shall be at least thirty (30) days after
the giving of such notice, (ii) a statement setting forth in reasonable detail
the identity of the proposed assignee or subtenant, the nature of its business
and its proposed use of the Premises, and (iii) current financial information
with respect to the proposed assignee or subtenant, including, without
limitation, its most recent certified financial statements, if such financial
statements are certified (or, if not, certified by the chief financial officer
of the proposed assignee or subtenant as being true and correct). Such notice
shall be deemed an offer from Tenant to Landlord whereby Landlord (or Landlord’s
designee) may, at its option, (A) terminate this Lease (if the proposed
transaction is an assignment or a sublease of all or substantially all of the
Premises) or (B) terminate this Lease with respect to the space covered by the
proposed sublease (if the proposed transaction is a sublease of less than all or
substantially all of the Premises but covers all or substantially all of the
remaining term of the Lease). Said option may be exercised by Landlord by notice
to Tenant at any time within thirty (30) days after such notice has been given
by Tenant to Landlord; and during such thirty (30) day period Tenant shall not
assign this Lease or sublet the Premises to any person or entity. Thereafter,
Tenant may assign or sublet the Premises in accordance with the provisions of
this Article 15 including the first sentence of this Article 15(h); provided,
that such assignment or sublet is materially on the same terms and conditions as
set forth in such notice and Tenant executes such assignment or sublet within
ninety (90) days following Tenant’s delivery of such notice.

(i)     If Landlord exercises its option to terminate this Lease in the case
where Tenant desires either to assign this Lease or sublet all or substantially
all of the Premises, then this Lease shall end and expire on the date that such
assignment or sublet was to be effective or commence, as the case may be, and
the Fixed Rent and Additional Charges shall be paid and apportioned to such
date.

(j)     If Landlord exercises its option to terminate this Lease with respect to
the space covered by Tenant’s proposed sublease in any case where Tenant desires
to sublet part of the Premises for all or substantially all of the remaining
term of the Lease, then (i) this Lease shall end and expire with respect to such
part of the Premises on the date that the proposed sublease was to commence;
(ii) from and after such date the Fixed Rent and Additional Charges shall be
adjusted, based upon the proportion that the rentable area of the Premises
remaining bears to the total rentable area of the Premises; and (iii) Tenant
shall pay to Landlord, upon demand, as Additional Charges hereunder the
reasonable and competitive costs incurred by Landlord in physically separating
such part of the Premises from the balance of the Premises (if construction such
demising wall was part of Tenant’s proposed sublease) and in complying with any
laws and requirements of any public authorities relating to such separation.

(k)     In the event Tenant shall have complied with the provisions of Article
15(h) and Landlord does not exercise its options pursuant to Article 15(h) to
terminate this Lease in whole or in part, and provided that Tenant is not in
default of any of Tenant’s obligations under this Lease beyond the expiration of
any applicable notice and/or cure period, either at the time Landlord’s consent
to such assignment or sublease is requested or at the commencement of the term
of any proposed sublease or on the effective date of any such assignment,
Landlord’s consent (which must be in writing and in form satisfactory to
Landlord) to the proposed assignment or sublease shall not be unreasonably
withheld or delayed, provided and upon condition that:

 
21

--------------------------------------------------------------------------------

 

 

(i)     In Landlord’s judgment the proposed assignee or subtenant is engaged in
a business and the Premises will be used in a manner which is limited to the use
expressly permitted under Article 2;

 

(ii)     The proposed assignee or subtenant has a net worth reasonably
satisfactory to Landlord (and in all cases a net worth equal to Tenant’s on the
date hereof shall be per se satisfactory for purposes hereof);

 

(iii)     Neither (A) the proposed assignee or sublessee nor (B) any person
which, directly or indirectly, controls, is controlled by, or is under common
control with, the proposed assignee or sublessee or any person who controls the
proposed assignee or sublessee, is (x) then an occupant of any part of the
Building or (y) a person with whom Landlord is then negotiating to lease space
in the Building, provided that Landlord has space comparable to the Premises
available for lease in the Building for a term similar to the term of the
proposed sublease;

 

(iv)     The form of the proposed sublease shall be in form reasonably
satisfactory to Landlord and shall comply with the applicable provisions of this
Article 15 (including, without limitation Article 15(m) below);

 

(v)     There shall not be more than three (3) occupants of the Premises (i.e.,
Tenant and Tenant’s subtenant or assignee);

 

(vi)     Tenant shall reimburse Landlord on demand for any reasonable
out-of-pocket costs that may be incurred by Landlord in connection with said
assignment or sublease, including, without limitation, the costs of making
investigations as to the acceptability of the proposed assignee or subtenant,
and legal costs incurred in connection with the granting of any requested
consent, with a cap of $3,500 per proposed assignment or sublease request;

 

(vii)     No advertisement shall have stated the proposed rental, and Tenant
shall not have listed the Premises for subletting, whether through a broker,
agent, representative, any computerized or electronic listing system or service
(including, without limitation “Co-Star” or “Re-locate”) or otherwise, at a
rental rate less than the fixed rent and additional charges at which Landlord is
then offering to lease other comparable space in the Building. Nothing contained
in this subclause (vii) shall be construed to prohibit Tenant from actually
entering into a sublease at a rental less than the amount described in the
preceding sentence.

 

(l)     In the event that (i) Landlord fails to exercise any of its options
under Article 15(h), and consents to a proposed assignment or sublease, and (ii)
Tenant fails to execute and deliver the assignment or sublease to which Landlord
consented within sixty (60) days after the giving of such consent, then, Tenant
shall again comply with all of the provisions and conditions of Article 15(h)
before assigning this Lease or subletting all or part of the Premises.

(m)     With respect to each and every sublease or subletting authorized by
Landlord under the provisions of this Lease, it is further agreed:

 
22

--------------------------------------------------------------------------------

 

 

(i)     No subletting shall be for a term ending later than one day prior to the
expiration date of this Lease.

 

(ii)     No sublease shall be valid, and no subtenant shall take possession of
the Premises until an executed counterpart of such sublease has been delivered
to Landlord.

 

(iii)     Each sublease shall provide that it is subject and subordinate to this
Lease, and that in the event of termination, re-entry or dispossess by Landlord
under this Lease Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not (A) be liable for
any previous act or omission of Tenant under such sublease, (B) be subject to
any offset, not expressly provided in such sublease, which theretofore accrued
to such subtenant against Tenant, or (C) be bound by any previous modification
of such sublease or by any previous prepayment of more than one month’s rent.

 

(iv)     Each sublease shall (A) provide that the subtenant may not assign its
rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Landlord’s consent, which consent shall not be
unreasonably withheld or delayed, but such right to sublet or assign shall be
subject to all other provisions of this Article 15, including, without
limitation, Landlord’s rights under Article 15(h) and (B) set forth the terms
and provisions of Article 15(h), with the subtenant being subject to the
restrictions in Article 15(c) applicable to Tenant.

(n)     If the Landlord shall give its consent to any assignment of this Lease
or to any sublease, Tenant shall in consideration therefor, pay to Landlord, as
Additional Charges, an amount equal to fifty percent (50%) of the Assignment
Profit (hereinafter defined) or Sublease Profit (hereinafter defined), as the
case may be.

(i)     The term “Assignment Profit” as used herein shall mean an amount equal
to the excess of (x) all sums and other consideration paid to Tenant by the
assignee for or by reason of such assignment, including, without limitation, any
sums paid for Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property over (y) the Transaction Costs (as
hereinafter defined).

 

(ii)     The term “Sublease Profit” as used herein shall mean an amount equal to
the excess of (x) any rents, additional charges or other consideration payable
under the sublease to Tenant by the subtenant (including, without limitation,
any fee, penalty or charge paid by the subtenant for the right to cancel the
sublease) which is in excess of the Fixed Rent and Additional Charges accruing
during the term of the sublease in respect of the subleased space (at the rate
per square foot payable by Tenant hereunder) pursuant to the terms hereof,
including, without limitation, any sums paid for the value of Tenant’s fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property over (y) the Transaction Costs.

 

 
23

--------------------------------------------------------------------------------

 

 

(iii)     The term “Transaction Costs” shall mean, with respect to any
assignment or subletting, the following costs incurred by Tenant: the cost of
work performed to prepare the Premises for the assignee or subtenant, the sum of
customary brokerage commissions incurred in connection with the assignment or
sublease, reasonable attorneys’ fees incurred in connection with the preparation
and negotiation of the assignment or sublease (but not including attorneys’ fees
incurred in connection with obtaining Landlord’s consent to the assignment or
sublease) and other similar, usual and customary costs reasonably incurred by
Tenant in connection with such assignment or subletting such as work allowances,
construction costs and advertising. In calculating Assignment Profit or Sublease
Profit, all Transaction Costs shall be amortized on a straight-line basis over
the term of the sublease (or over the balance of the term of this Lease in the
case of an assignment).

(o)     The sums payable under this Article shall be paid to Landlord as and
when paid by the assignee or the subtenant, as the case may be, to Tenant.
Tenant shall use all reasonable efforts to collect (1) in the case of an
assignment, all sums and other consideration payable to it by the assignee for
or by reason of such assignment and (2) in the case of a sublease, all rents,
additional charges and other consideration payable to it under the sublease and,
in every case, Tenant shall, from time to time upon written demand by Landlord,
provide Landlord with an accounting of all such sums payable to it by any such
assignee and/or sublessee.

(p)     Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this Lease. Notwithstanding any
subletting and/or acceptance of rent or additional charges by Landlord from any
subtenant, Tenant shall and will remain fully liable for the payment of the
Fixed Rent and Additional Charges due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this Lease on the part of Tenant to be performed and all acts and
omissions of any licensee or subtenant or anyone claiming under or through any
subtenant which shall be in violation of any of the obligations of this Lease,
and any such violation shall be deemed to be a violation by Tenant. Tenant
further agrees that notwithstanding any such subletting, no other and further
subletting of the Premises by Tenant or any person claiming through or under
Tenant shall or will be made except upon compliance with and subject to the
provisions of this Article 15. If Landlord shall decline to give its consent to
any proposed assignment or sublease, or if Landlord shall exercise any of its
options under Article 15(h), Tenant shall indemnify, defend and hold harmless
Landlord against and from any and all loss, liability, damages, costs and
expenses (including reasonable counsel fees) resulting from any claims that may
be made against Landlord by the proposed assignee or sublessee or by any brokers
or other persons claiming a commission or similar compensation in connection
with the proposed assignment or sublease.

(q)     Tenant shall reimburse Landlord on demand for any reasonable
out-of-pocket costs that may be incurred by Landlord in connection with any
proposed assignment or sublease, whether or not consummated, including, without
limitation, the reasonable costs of making investigations as to the
acceptability of the proposed assignee or subtenant, and reasonable legal costs
incurred in connection with any such transaction, with such amount capped at
$3,500 per proposed sublease or assignment request.

 
24

--------------------------------------------------------------------------------

 

 

16.     Electric Energy. (a) Landlord shall redistribute or furnish electricity
to or for the use of Tenant in the Premises for the operation of Tenant’s
electrical systems and equipment in the Premises, at a level sufficient to
accommodate a connected load of 6.0 watts of electricity per rentable square
foot of office space in the Premises (excluding base Building electric and
electricity for the HVAC Unit). Subject to the penultimate sentence of this
paragraph, Tenant shall pay to Landlord, on demand from time to time, but not
more than monthly, for its consumption of electricity at the Premises, as
Additional Charges for such service from and after the Commencement Date, a sum
equal to 105% of the product obtained by multiplying (x) the Cost Per Kilowatt
Hour, by (y) the actual number of kilowatt hours of electric current consumed by
Tenant in such billing period. At Landlord’s expense, Landlord shall install a
meter or meters to measure Tenant’s consumption of electricity in the Premises,
which meters shall be maintained by Landlord at Tenant’s expense. Where more
than one meter measures Tenant’s consumption of electricity in the Premises
(including electricity for the HVAC Units), the electricity measured by each
meter shall be computed and billed separately in accordance with the provisions
set forth above. Bills for such amounts shall be rendered to Tenant at such
times as Landlord may elect but no less frequently than quarterly. The rate to
be paid by Tenant for submetered electricity shall include any taxes or other
charges in connection therewith. If any tax is imposed upon Landlord’s receipts
from the sale or resale of electricity to Tenant, Tenant shall reimburse
Landlord for such tax, if and to the extent permitted by law. For any period
during which such meter or meters are not installed or are not operational in
the Premises (excluding any intentional disconnection of the meter in bad faith
by Landlord or any party acting on Landlord’s behalf), the monthly Fixed Rent
shall be increased by $1,630.75 (the “Base Electric Charge”). “Cost Per Kilowatt
Hour” shall mean (a) the total cost for electricity incurred by Landlord to
service the Building during a particular billing period (including energy
charges, demand charges, surcharges, time-of-day charges, fuel adjustment
charges, rate adjustment charges, taxes, rebates and any other factors used by
the public utility company in computing its charges to Landlord), divided by (b)
the total kilowatt hours purchased by Landlord to provide electricity to the
Building during such period.

 

(b)     Tenant shall at all times comply with the rules and regulations of the
utility company supplying electricity to the Building. Subject to Tenant’s right
to use the electric capacity set forth in Section 16(a), Tenant shall not use
any electrical equipment that, in Landlord’s reasonable judgment, would exceed
the capacity of the electrical equipment serving the Premises or interfere with
the electrical service to other tenants of the Building. Tenant shall not make
or perform, or permit the making or performance of, any alterations to wiring
installations or other electrical facilities in or serving the Premises or make
any additions to the office equipment or other appliances in the Premises which
utilize electrical energy (other than ordinary small office equipment) without
the prior consent of Landlord, in each instance, and in compliance with this
Lease. If at any time during the term of this Lease that Tenant is paying the
Base Electric Charge in lieu of having Tenant’s rates metered the rates or
charges at which Landlord purchases electrical current from the public utility
company supplying electrical service to the Building shall be increased or
decreased over the rates in effect on the date thereof, the Fixed Rent payable
hereunder shall be increased or decreased by the amount of the additional
out-of-pocket cost to Landlord (as estimated by the electrical consultant) of
furnishing electrical service to Tenant but in no event shall the Tenant’s
portion of Fixed Rent attributable to electric energy be reduced below the
initial Base Electric Charge.

 

 
25

--------------------------------------------------------------------------------

 

 



 

(c)     Except as otherwise provided in this Lease, Landlord shall not be liable
in any way to Tenant for any failure, defect or interruption of, or change in
the supply, character and/or quantity of electric service furnished to the
Premises for any reason except if attributable to the gross negligence or
willful misconduct of Landlord, nor shall there be any allowance to Tenant for a
diminution of rental value, nor shall the same constitute an actual or
constructive eviction of Tenant, in whole or in part, or relieve Tenant from any
of its Lease obligations, and no liability shall arise on the part of Landlord
by reason of inconvenience, annoyance or injury to business whether electricity
is provided by public or private utility or by any electricity generation system
owned and operated by Landlord. Landlord shall use reasonable efforts to
minimize interference with Tenant’s use and occupancy of the Premises as a
result of any such failure, defect or interruption of, or change in the supply,
character and/or quantity of, electric service, provided that Landlord shall
have no obligation to employ contractors or labor at overtime or other premium
pay rates or to incur any other overtime costs or additional expenses
whatsoever.

(d)     Landlord reserves the right to discontinue furnishing electricity to
Tenant in the Premises on not less than thirty (30) days notice to Tenant, if
Landlord discontinues furnishing electricity to tenants (including Tenant)
leasing an aggregate of at least 50% of the rentable area of the Building, or is
required to do so under applicable law. If Landlord exercises such right, or is
compelled to discontinue furnishing electricity to Tenant, this Lease shall
continue in full force and effect and shall be unaffected thereby, except that
from and after the effective date of such discontinuance, Landlord shall not be
obligated to furnish electricity to Tenant hereunder. If Landlord so
discontinues furnishing electricity, Tenant shall arrange to obtain electricity
directly from any utility company or other electricity provider serving the
Premises. Such electricity may be furnished to Tenant by means of the existing
electrical facilities serving the Premises, at no charge by Landlord, to the
extent available, suitable and safe for such purposes. All other equipment which
may be required to obtain electricity of substantially the same quantity,
quality and character shall be installed by Landlord at the sole cost and
expense of (a) Landlord, if Landlord voluntarily discontinues. such service, or
(b) Tenant, if (i) Landlord is compelled to discontinue such service by the
public utility or pursuant to applicable Requirements or (ii) if such
discontinuance arises out of the negligence or willful acts of Tenant. Landlord
shall not voluntarily discontinue furnishing electricity to Tenant until Tenant
is able to receive electricity directly from the utility company or other
company servicing the Building, unless the utility company or other company is
not prepared to furnish electricity to the Premises on the date required as a
result of Tenant’s delay or negligence in arranging for service or Tenant’s
refusal to provide the utility company or other company with a deposit or other
security requested by the utility company or other company or Tenant’s refusal
to take any other action requested by the utility company or other company.

17.     Taxes. (a) The terms defined below shall for the purposes of this Lease
have the meanings herein specified:

 

 
26

--------------------------------------------------------------------------------

 

 

(i)     “Taxes” shall mean all real estate taxes and other assessments, special
or otherwise assessed or imposed by the City of New York or any other taxing
authority upon or with respect to the Building and the land thereunder (the
“Land”) and all taxes assessed or imposed with respect to the rentals payable
hereunder other than general income, gross receipts and excess profits taxes
(except that general income, gross receipts and excess profits taxes shall be
included if covered by the provisions of the following sentence). Taxes shall
also include any taxes, charges or assessments levied, assessed or imposed by
any taxing authority in addition to or in lieu of the present method of real
estate taxation, provided such additional or substitute taxes, charges and
assessments are computed as if the Building were the sole property of Landlord
subject to said additional or substitute tax, charge or assessment, but such
substitute taxes shall only be imposed if the legislative history or other
legislative record indicates that such tax is being imposed as a substitute for
real estate taxes. With respect to any Tax Year, all expenses, including legal
fees, experts’ and other witnesses’ fees, incurred in contesting the validity or
amount of any Taxes or in obtaining a refund of Taxes, shall be considered as
part of the Taxes for such Tax Year. Notwithstanding the foregoing, Taxes shall
not include franchise taxes, gift taxes, income taxes, sales taxes, license and
permit fees, personal property taxes, capital stock taxes, inheritance taxes or
estate taxes or any penalties or interest incurred by reason of Landlord’s
failure to make timely payment of Taxes. Tenant hereby waives any right to
institute or join in tax certiorari proceedings or other similar proceedings
contesting the amount or validity of any Taxes; provided, however, that Tenant
shall receive Tenant’s equitable share of any tax rebate or refund.

(ii)     “Tax Year” shall mean each period of twelve (12) months, commencing on
the first day of July of each such period, in which occurs any part of the term
of this Lease, or such other period of twelve (12) months occurring during the
term of this Lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

(iii)     “Tax Statement” shall mean an instrument or instruments setting forth
Tenant’s Tax Payment (as hereinafter defined). If any Tax Statement is not
accompanied by a copy of the tax bill, Landlord shall furnish the same to Tenant
promptly after Landlord’s receipt of notice from Tenant requesting the same.

(iv)     “Tenant’s Percentage” shall mean 1.47% (based on the Building’s square
footage of 444,414 rentable square feet (without representation or warranty by
Landlord)).

(v)     “Base Taxes” shall mean the Taxes payable for the calendar year
commencing January 1, 2014 and ending December 31, 2014.

(b)     If the Taxes payable for any Tax Year shall exceed the Base Taxes,
Tenant shall pay to Landlord, as Additional Charges for such Tax Year, an amount
(herein called the “Tax Payment”) equal to Tenant’s Percentage of the amount by
which the Taxes payable by Landlord for such Tax Year are greater than the Base
Taxes.

 
27

--------------------------------------------------------------------------------

 

 

(c)               (i)     Landlord may furnish to Tenant, prior to the
commencement of each Tax Year, a statement setting forth Landlord’s reasonable
estimate of the Tax Payment for such Tax Year. Tenant shall pay to Landlord on
the first day of each month during such Tax Year, an amount equal to 1/12th of
Landlord’s estimate of the Tax Payment for such Tax Year. If Landlord shall not
furnish any such estimate for a Tax Year or if Landlord shall furnish any such
estimate for a Tax Year subsequent to the commencement thereof, then (i) until
the first day of the month following the month in which such estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first day of each month
an amount equal to the monthly sum payable by Tenant to Landlord under Article
17(b) above, in respect of the last month of the preceding Tax Year; (ii) after
such estimate is furnished to Tenant, Landlord shall notify Tenant whether the
installments of the Tax Payment previously made for such Tax Year were greater
or less than the installments of the Tax Payment to be made in accordance with
such estimate, and (x) if there is a deficiency, Tenant shall pay the amount
thereof within ten (10) Business Days after demand therefor, or (y) if there is
an overpayment, Landlord shall refund to Tenant the amount thereof within thirty
(30) after notice thereof (or at Tenant’s option, such amount may be a credit
against future payments of Fixed Rent or Additional Charges); and (iii) on the
first day of the month following the month in which such estimate is furnished
to Tenant and monthly thereafter throughout such Tax Year, Tenant shall pay to
Landlord an amount equal to 1/12th of the Tax Payment shown on such estimate.
Landlord may, during each Tax Year, furnish to Tenant a revised statement of
Landlord’s estimate of the Tax Payment for such Tax Year, and in such case, the
Tax Payment for such Tax Year shall be adjusted and paid or refunded as the case
may be, substantially in the same manner as provided in the preceding sentence.
After the end of each Tax Year Landlord shall furnish to Tenant a Tax Statement
for such Tax Year (and shall endeavor to do so within 180 days after the end of
each Tax Year). If such Tax Statement shall show that the sums paid by Tenant,
if any, under this Article 17(c)(i) exceeded the Tax Payment to be paid by
Tenant for the applicable Tax Year, Landlord shall refund to Tenant the amount
of such excess; and if such Tax Statement shall show that the sums so paid by
Tenant were less than the Tax Payment to be paid by Tenant for such Tax Year,
Tenant shall pay the amount of such deficiency within 30 days after demand
therefor. If there shall be any increase in the Taxes for any Tax Year, whether
during or after such Tax Year, or if there shall be any decrease in the Taxes
for any Tax Year, the Tax Payment for such Tax Year shall be appropriately
adjusted and paid or refunded, as the case may be, in accordance herewith. In no
event, however, shall Taxes be reduced below the Base Tax Amount.

 

(ii)     At Landlord’s option, in lieu of the Tax Payment for any Tax Year or
Tax Years being due and payable in the manner set forth in Article 17(c)(i)
above, the Tax Payment for each Tax Year shall be due and payable in
installments in the same manner that Taxes for such Tax Year are due and payable
to the City of New York, except that Tenant shall pay Tenant’s Percentage of
each such installment to Landlord at least the later of (i) thirty (30) days
prior to the date such installment first becomes due to the City of New York
(ii) ten (10) Business Days after written notice by Landlord to Tenant of
Tenant’s tax payment Landlord’s failure to render a Tax Statement with respect
to any Tax Year shall not prejudice Landlord’s right thereafter to render a Tax
Statement with respect to any such Tax Year nor shall the rendering of a Tax
Statement prejudice Landlord’s right thereafter to render a corrected Tax
Statement for that Tax Year. Landlord’s election to have Tenant’s Tax Payment
for any Tax Year be due and payable as set forth in this Article 17(c)(ii) shall
not prejudice Landlord’s right to cause Tenant’s Tax Payment to be due and
payable in the manner set forth in Article 17(c)(i) above for any other Tax Year
or Tax Years.

 

 
28

--------------------------------------------------------------------------------

 

(d)     In the event Taxes for any Tax Year or part thereof shall be reduced
after Tenant shall have paid Tenant’s Tax Payment in respect of such Tax Year,
Landlord shall set forth in the first Tax Statement thereafter submitted to
Tenant the amount of such refund and Tenant shall receive a credit against the
installment or installments of Tenant’s Tax Payment next falling due equal to
Tenant’s Percentage of such refund, but in no event shall the credit exceed the
amount of the Additional Charges paid by Tenant with respect to Taxes for said
Tax Year. If the Taxes comprising the Base Taxes are reduced as a result of an
appropriate proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be Taxes for the Base Taxes, and Landlord shall give
notice to Tenant of the amount by which the Tax Payments previously made were
less than the Tax Payments required to be made under this Article 17, and Tenant
shall pay the amount of the deficiency within ten (10) Business Days after
demand therefor.

(e)     The expiration or termination of this Lease during any Tax Year for any
part or all of which there is a Tax Payment or refund due under this Article 17
shall not affect the rights or obligations of the parties hereto respecting such
Tax Payment or refund and any Tax Statement relating to such Tax Payment may, on
a pro-rata basis, be sent to Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination of this Lease for
a period of two (2) years. Any such payment shall be (i) calculated based on a
year of 360 days and paid based on the actual number of days elapsed and (ii)
shall be payable within thirty (30) days after such statement is sent to Tenant.

18.     Security Deposit. (a) Tenant has deposited with Landlord the amount of
Two Hundred Four Thousand Three Hundred Eighty-Seven and 00/100 Dollars
($204,387.00) (the “Security Deposit”) in the form of the letter of credit
referred to in Article 18(b), as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of the Lease.

(b)     On the date hereof, Tenant shall be obligated to deliver to Landlord the
Security Deposit in the form of an unconditional irrevocable letter of credit
(an “L/C”) in the original principal amount of the Security Deposit.

(c)     Tenant shall deliver to Landlord an L/C in the amount of the Security
Deposit in the form and substance reasonably satisfactory to Landlord naming
Landlord as beneficiary, as security for the faithful performance and observance
by Tenant of the Lease. The L/C and any renewal L/C shall be drawn on a bank or
trust company located in New York City which is a member of the New York
Clearing House Association or accepts draws by facsimile or overnight courier,
Silicon Valley Bank or as otherwise reasonably satisfactory to Landlord. If
Tenant defaults in the full and prompt payment and performance of any of
Tenant’s covenants or obligations under the Lease beyond any applicable notice
and cure period, including, without limitation, a default in the payment of
Fixed Rent or Additional Charges, or a failure to timely provide a renewal L/C
to Landlord as provided below, Landlord may present the L/C for payment and use,
apply or retain the whole or any part of the proceeds thereof, to the extent
required for the payment of any Fixed Rent, Additional Charges or any other sums
owing or which may become due and owing under the Lease. If Landlord shall so
apply, use or retain all or any part of the Security Deposit, Tenant shall upon
demand by Landlord, immediately deposit with Landlord a sum of cash or an
endorsement to the L/C in form and substance reasonably satisfactory to Landlord
equal to the amount used, applied or retained, as security as aforesaid, failing
which Landlord shall have the same rights and remedies as under the Lease for
non-payment of Fixed Rent. In the event that Tenant shall fully and faithfully
comply with the terms, covenants and conditions of the Lease, the L/C, or so
much of the proceeds thereof as shall remain after any application pursuant to
the terms of the Lease, shall be returned to Tenant promptly after the
expiration or sooner termination of the term hereof and delivery of possession
of the entire Premises to Landlord in the manner required by the terms of the
Lease. The L/C shall provide that it is transferable without the bank’s consent,
at no charge to Landlord (or, if there is such a charge to transfer the L/C,
Tenant shall pay such charge within five (5) Business Days after demand by
Landlord, failing which Landlord may present the L/C for payment). Tenant agrees
to cause the bank to renew said L/C, in the same form (or such other form as may
be satisfactory to Landlord in its sole discretion) from time to time during the
term of the Lease, at least thirty (30) days prior to the expiration of said L/C
or any renewal thereof so that an L/C issued by the bank to Landlord shall be in
force and effect through the term of the Lease. In the event of any sale,
transfer or leasing of Landlord’s interest in the Building, Landlord shall
transfer either the L/C or any sums collected thereunder, together with any
other unapplied sums held by Landlord as security and the interest thereon, if
any, to which Tenant is entitled, to the vendee, transferee or lessee, and after
such transfer and upon giving notice to Tenant of such fact and the name and
address of the transferee, Landlord shall thereupon be released by Tenant from
all liability for the return or payment thereof, and Tenant shall look solely to
the new Landlord for the return of payment of same. Tenant shall receive a
credit against any amounts due or payable to Landlord in an amount equal to any
draw that Landlord receives from the L/C.

 
29

--------------------------------------------------------------------------------

 

(d)     The Security Deposit constitutes security for any and all present and
future obligations and liabilities of Tenant under the Lease. Tenant hereby
expressly agrees that Landlord is not required to apply the Security Deposit
against the obligations of Tenant in any particular order. Landlord, in its sole
discretion, may apply the Security Deposit against any obligation under the
Lease in any order it may elect, including, without limitation, the last
payments of Fixed Rent and Additional Charges due during the term of the Lease.

(e)     Tenant shall be entitled to a reduction in the amount of the Security
Deposit of $51,096.75 (the “Reduction Amount”) on the two (2) year six (6) month
anniversary of the Rent Commencement Date (the “Reduction Date”); provided, that
(A) Tenant, under this Lease, is not in default beyond applicable notice and
cure periods as of the Reduction Date, (B) Landlord has not previously drawn on
the Security Deposit by reason of any default on the part of Tenant prior to the
Reduction Date, and (C) in no event shall the Security Deposit be reduced to
less than $153,290.25.  Provided the foregoing conditions are satisfied, Tenant
shall deliver to Landlord an amendment to the Letter of Credit (the form and
substance of such amendment to be reasonably satisfactory to Landlord), reducing
the amount of the Letter of Credit by the Reduction Amount, and Landlord shall
promptly execute the amendment and such other documents as are reasonably
necessary to reduce the amount of the Letter of Credit in accordance with the
terms hereof.

 

 
30

--------------------------------------------------------------------------------

 

 

19.     Subordination, Attornment and Notice to Landlord.

(a)     This Lease, and all rights of Tenant hereunder, are and shall be subject
and subordinate to all ground leases, overriding leases and underlying leases of
the Land and/or the Building and/or that portion of the Building of which the
Premises are a part, now or hereafter existing and to all mortgages and
assignments of leases and rents (each such mortgage or assignment is hereinafter
referred to as a “mortgage”) which may now or hereafter affect the Land and/or
the Building and/or that portion of the Building of which the Premises are a
part and/or any of such leases, whether or not such mortgages shall also cover
other lands and/or buildings and/or leases, to each and every advance made or
hereafter to be made under such mortgages, and to all renewals, modifications,
replacements and extensions of such leases and such mortgages and spreaders and
consolidations of such mortgages. This Article shall be self-operative and no
further instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the holder of any
such mortgage or any of their respective successors-in-interest may reasonably
request to evidence such subordination at Tenant’s cost and expense. Any lease
to which this Lease is, at the time referred to, subject and subordinate is
herein called “Superior Lease” and the lessor of a Superior Lease or its
successor in interest, at the time referred to, is herein called “Superior
Lessor”; and any mortgage to which this Lease is, at the time referred to,
subject and subordinate is herein called “Superior Mortgage” and the holder of a
Superior Mortgage is herein called “Superior Mortgagee.”

(b)     If any act or omission of Landlord would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease other than in the event of a casualty Tenant shall not exercise such right
until (i) it has given written notice of such act or omission to Landlord and
each Superior Mortgagee and each Superior Lessor whose name and address shall
previously have been furnished in writing to Tenant and (ii) a reasonable period
for remedying such act or omission shall have elapsed following the giving of
such notice (which reasonable period shall be the period to which Landlord would
be entitled under this Lease or otherwise, after similar notice, to effect such
remedy plus thirty (30) days), except in cases of emergency, in which case no
notice shall be required.

(c)     If any Superior Lessor or Superior Mortgagee, or any designee of any
Superior Lessor or Superior Mortgagee, shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, then at the request of such party so succeeding to
Landlord’s rights (herein called “Successor Landlord”), Tenant shall attorn to
and recognize such Successor Landlord as Tenant’s Landlord under this Lease and
shall promptly execute and deliver any instrument that such Successor Landlord
may reasonably request to evidence such attornment at Tenant’s cost and expense.
Provided that in no event shall anything in this Article 19 limit Successor
Landlord or Superior Mortgagee’s right to demand that Tenant enter into a
subordination, non-disturbance or attornment agreement in such Successor
Landlord or Superior Mortgagee’s then-standard form, upon such attornment this
Lease shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Lease, except that the Successor Landlord shall not be:

(i)     liable for any previous act or omission of Landlord (or its predecessors
in interest) (but this provision shall not abrogate or otherwise affect Tenant’s
rights to make a claim for preexisting, ongoing or subsequent defaults, or the
responsibility of such successor to cure defaults which are of a continuing
nature if such successor shall become a mortgagee in possession of the Building
or shall acquire title to the Building through foreclosure or deed in lieu of
foreclosure);

 

(ii)     responsible for any moneys owing by Landlord to the credit of Tenant
(except for those specifically set forth in this Lease);

 

 
31

--------------------------------------------------------------------------------

 

 

(iii)     subject to any credits, offsets, claims, counterclaims, demands or
defenses which Tenant may have against Landlord (or its predecessors in
interest) (except for offset or abatement rights specifically set forth in this
Lease);

 

(iv)     bound by any payments of rent which Tenant might have made for more
than one (1) month in advance to Landlord (or its predecessors in interest);

 

(v)     bound by any covenant to undertake or complete any construction of the
Premises or any portion thereof other than Landlord’s Initial Work;

 

(vi)     required to account for any security deposit other than any security
deposit actually delivered to the Successor Landlord;

 

(vii)     bound by any obligation to make any payment to Tenant or grant or be
subject to any credits, except for services, repairs and maintenance provided
for under this Lease to be performed after the date of attornment and which
landlords of like properties ordinarily perform at the landlord’s expense, it
being expressly understood, however, that the Successor Landlord shall not be
bound by an obligation to make payment to Tenant with respect to construction
performed by or on behalf of Tenant at the Premises; or

 

(viii)     required to remove any person occupying the Premises or any part
thereof.

(d)     If a Superior Mortgagee or prospective superior mortgagee shall request
modifications to this Lease, Tenant shall not unreasonably withhold, delay or
defer Tenant’s consent thereto, provided that such modifications shall not
increase Tenant’s monetary obligations hereunder or increase tenant’s
non-monetary obligations hereunder by more than a de minimis amount or adversely
affect the leasehold interest hereby created by more than a de minimis amount.
In no event shall a requirement that the consent of any such Superior Mortgagee
or prospective superior mortgagee be given for any modification of this Lease or
for any assignment or sublease, except as otherwise provided in this Lease, be
deemed to materially adversely affect the leasehold interest hereby created.

20.     Estoppel Certificate. Tenant, at any time, and from time to time, upon a
least ten (10) days’ prior notice by Landlord, shall execute, acknowledge and
deliver to Landlord, and/or other person, firm or corporation specified by
Landlord, a statement that this Lease is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), stating the dates to which the rent
and additional rent have been paid, and stating whether or not there exists any
default by Landlord under this Lease, and, if so, specifying each such default
and stating any other information reasonably requested by Landlord.

 

 
32

--------------------------------------------------------------------------------

 

 

21.     Eminent Domain.

(a)     If the whole of the Premises shall be acquired or condemned by Eminent
Domain for any public or quasi public use or purpose, then and in that event,
the term of this Lease shall cease and terminate from the date of title vesting
in such proceeding and Tenant shall have no claim for the value of any unexpired
term of said lease and assigns to Landlord, Tenant’s entire interest in any such
award. Tenant shall have the right to make an independent claim to the
condemning authority for the value of Tenant’s moving expenses and personal
property, trade fixtures and equipment, provided Tenant is entitled pursuant to
the terms of the Lease to remove such property, trade fixtures and equipment at
the end of the term and provided further such claim does not reduce Landlord’s
award.

(b)     If in the event of partial condemnation of the Premises, the remaining
portion of the Premises is not reasonably suitable for use by Tenant including,
without limitation, a reduction in the size of the Premises so that Tenant
cannot conduct its business therein in the same manner as previously, or access
thereto is materially impaired, then this Lease shall terminate on the date of
vesting of title in the condemning authority (and Landlord shall undertake
commercially reasonable efforts to give the Tenant not less than ninety (90)
days prior written notice of such taking), and Tenant shall have no claim
against Landlord for the value of any unexpired portion of the Term of this
Lease, nor shall Tenant be entitled to any part of the condemnation award or
private purchase price but Tenant shall have the right to make an independent
claim in accordance with the provisions of Article 21(a) of this Lease. Except
to the extent provided for in Article 21(a) or in the foregoing sentence, if
less than substantially all of the Premises is condemned, this Lease shall not
terminate, but rent shall abate in proportion to the portion of the Premises
condemned and Landlord will restore with reasonable diligence the remaining
portions of the Premises as nearly as practicable to the same condition it was
in prior to the condemnation.

22.     Access to Premises. Landlord or Landlord’s agents shall have the right
(but shall not be obligated) to enter the Premises in any emergency at any time,
and, at other reasonable times, upon reasonable notice, to examine the same and
to make such repairs, replacements and improvements as Landlord may deem
necessary and reasonably desirable to the Premises or to any other portion of
the Building or which Landlord may elect to perform; provided, that Landlord
shall repair any damage caused to the Premises as a result of such access.
Tenant shall permit Landlord to use and maintain and replace pipes and conduits
in and through the Premises and to erect new pipes and conduits therein provided
they are concealed within the walls, floors, or ceiling. Landlord shall use
commercially reasonable efforts not to locate any wet piping below those
portions of the floor slabs of the floors above those portions of the Premises
utilized for computer/information technology rooms or telecommunications rooms.
Landlord may, during the progress of any work in the Premises, take all
necessary materials and equipment into said Premises without the same
constituting an eviction nor shall the Tenant be entitled to any abatement of
rent while such work is in progress nor to any damages by reason of loss or
interruption of business or otherwise. Landlord shall use commercially
reasonable efforts to exercise its rights of access to the Premises permitted
under any of the terms and provisions of this Lease in such manner as to
minimize to the extent practicable interference with Tenant’s use and occupation
of the Premises, and shall take reasonable care to safeguard the Premises and
Tenant’s property. Throughout the term hereof Landlord shall have the right to
enter the Premises at reasonable hours upon reasonable advance notice for the
purpose of showing the same to prospective purchasers or mortgagees of the
Building, and during the last six months of the term for the purpose of showing
the same to prospective tenants. If Tenant is not present to open and permit an
entry into the Premises, Landlord or Landlord’s agents may enter the same
whenever such entry may be necessary or permissible by master key or forcibly
and provided reasonable care is exercised to safeguard Tenant’s property. If
during the last month of the term Tenant shall have removed all or substantially
all of Tenant’s property therefrom Landlord may immediately enter, alter,
renovate or redecorate the Premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation and such act shall have no
effect on this Lease or Tenant’s obligations hereunder.

 

 
33

--------------------------------------------------------------------------------

 

 

23.     Vault, Vault Space, Area. No Vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the Building is leased
hereunder, anything contained in or indicated on any sketch, blue print or plan,
or anything contained elsewhere in this Lease to the contrary notwithstanding.
Landlord makes no representation as to the location of the property line of the
Building. All vaults and vault space and all such areas not within the property
line of the Building, which Tenant may be permitted so use and/ or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Landlord shall not be
subject to any liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee or charge of
municipal authorities for such vault or area shall be paid by Tenant.

 

24.     Occupancy. Tenant will not at any time use or occupy the Premises in
violation of the certificate of occupancy issued for the Building of which the
Premises are a part, a copy of which has been provided to Tenant. Tenant has
inspected the Premises and accepts them as is, subject to the riders annexed
hereto with respect to Landlord’s work, if any. In any event, Landlord makes no
representation as to the condition of the Premises and Tenant agrees to accept
the same subject to violations, whether or not of record.

 

25.     Default.

 

(1)     If Tenant defaults in fulfilling any of the covenants of this Lease
other than the covenants for the payment of Fixed Rent or Additional Charges; or
if the Premises become vacant or deserted; or if any execution or attachment
shall be issued against Tenant or any of Tenant’s property whereupon the
Premises shall be taken or occupied by someone other than Tenant; or if this
Lease be rejected under §235 of Title 11 of the U.S. Code (bankruptcy code); or
if Tenant shall fail to move into or take possession of the Premises within
thirty (30) days after the commencement of the term of this Lease, then, in any
one or more of such events, upon Landlord serving a written thirty (30) days
notice upon Tenant specifying the nature of said default and upon the expiration
of said thirty (30) days, if Tenant shall have failed to comply with or remedy
such default, or if the said default or omission complained of shall be of a
nature that the same cannot be completely cured or remedied within said thirty
(30) day period, and if Tenant shall not have diligently commenced curing such
default within such thirty (30) day period, and shall not thereafter with
reasonable diligence and in good faith, proceed to remedy or cure such default,
then Landlord may serve a written five (5) days’ notice of cancellation of this
Lease upon Tenant, and upon the expiration of said five (5) days this Lease and
the term thereunder shall end and expire as fully and completely as if the
expiration of such five (5) day period were the day herein definitely fixed for
the end and expiration of this Lease and the term thereof and Tenant shall then
quit and surrender the Premises to Landlord but Tenant shall remain liable as
hereinafter provided.

 

 
34

--------------------------------------------------------------------------------

 

 

(2)     If the notice provided for in (1) hereof shall have been given, and the
term shall expire as aforesaid; or if Tenant shall make default in the payment
of (a) Fixed Rent when due or (b) Additional Charges or any other payment herein
required following ten (10) days written notice from Landlord; then and in any
of such events Landlord may without notice, re-enter the Premises either by
force or otherwise, and dispossess Tenant by summary proceedings or otherwise,
and the legal representative of Tenant or other occupant of Premises and remove
their effects and hold the Premises as if this Lease had not been made, and
Tenant hereby waives the service of notice of intention to re-enter or to
institute legal proceedings to that end. If Tenant shall make default hereunder
prior to the date fixed as the commencement of any renewal or extension of this
Lease, Landlord may cancel and terminate such renewal or extension agreement by
written notice.

 

(3)     Notwithstanding the foregoing, in case any of the following events shall
occur:

 

(a)     Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors; or shall seek or consent to
or acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof, or shall make any general assignment
for the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due; or

 

(b)     A court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against Tenant seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree shall remain unvacated or
unstayed for an aggregate of sixty (60) days (whether or not consecutive) from
the first date of entry thereof; or any trustee, receiver or liquidator of
Tenant or of all or any part of its property, or of any or all of the royalties,
revenues, rents, issues or profits thereof shall be appointed without the
consent or acquiescence of Tenant and such appointment shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive);
or

 

(c)     A writ of execution or attachment or similar process shall be levied
against any equipment in the Premises, any purported interest of Tenant in the
Premises, or Tenant’s rights to payments hereunder; and such execution,
attachment, or similar process is not released, bonded, satisfied or stayed
within thirty (30) days after its entry or levy:

 

then, upon the occurrence of any such events, in addition to any and all rights
and remedies of Landlord under this Lease, including the right to seek damages
for any breach of this Lease, Landlord shall have the right, at its option, to
terminate this Lease by giving written notice to Tenant and this Lease shall
thereupon be deemed terminated.

 

 
35

--------------------------------------------------------------------------------

 

 

(4)     Upon the expiration or earlier termination of this Lease for any reason,
Landlord may, upon such early termination of this Lease, without notice,
re-enter the Premises either by force or otherwise, and dispossess Tenant and
the legal representative of Tenant or other occupant of the Premises by summary
proceedings or otherwise, and remove their effects and hold the Premises as if
this Lease had not been made and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end.

 

26.     Remedies of Landlord and Waiver of Redemption. In case of any such
default, re-entry, expiration and/or dispossess by summary proceedings or
otherwise, (a) the rent shall become due thereupon and be paid up to the time of
such re-entry, dispossess and/ or expiration, (b) Landlord may re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed (but if longer, such out of pocket-charges as hereinafter described shall
only be deducted in proportion to the time remaining in the term hereunder) the
period which would otherwise have constituted the balance of the term of this
Lease and may grant concessions or free rent or charge a higher rental than that
in this Lease, and/or (c) Tenant or the legal representatives of Tenant shall
also pay Landlord as liquidated damages for the failure of Tenant to observe and
perform said Tenant’s covenants herein contained, any deficiency between the
rent hereby reserved and/or covenanted to be paid and the net amount, if any, of
the rents collected on account of the lease or leases of the Premises for each
month of the period which would otherwise have constituted the balance of the
term of this Lease. The failure of Landlord to re-let the Premises or any part
or parts thereof shall not release or affect Tenant’s liability for damages. In
computing such liquidated damages there shall be added to the said deficiency
such expenses as Landlord may incur in connection with re-letting, such as legal
expenses, reasonable attorneys’ fees, brokerage, advertising and for keeping the
Premises in good order or for preparing the same for re-letting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this Lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar proceeding.
Landlord, in putting the Premises in good order or preparing the same for
re-rental may, at Landlord’s option, make such alterations, repairs,
replacements, and/or decorations in the Premises as Landlord, in Landlord’s
reasonable judgment, considers advisable and necessary for the purpose of
re-letting the Premises, and the making of such alterations, repairs,
replacements, and/or decorations shall not operate or be construed to release
Tenant from liability hereunder as aforesaid. Landlord shall in no event be
liable in any way whatsoever for failure to re-let the Premises, or in the event
that the Premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Landlord
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Landlord shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not herein provided for. Mention in
this Lease of any particular remedy, shall not preclude Landlord from any other
remedy, in law or in equity.

 

 
36

--------------------------------------------------------------------------------

 

 

27.     Fees and Expenses. If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any of the terms or provisions in any article of this
Lease, after notice if required and upon expiration of any applicable grace
period if any, (except in an emergency), then, unless otherwise provided
elsewhere in this Lease, Landlord may immediately or at any time thereafter and
without notice perform the obligation of Tenant thereunder. If Landlord, in
connection with the foregoing or in connection with any default by Tenant in the
covenant to pay rent hereunder, makes any reasonable expenditures or incurs any
reasonable obligations for the payment of money, including but not limited to
reasonable attorneys’ fees, in instituting, prosecuting or defending any action
or proceeding, and prevails in any such action or proceeding then Tenant will
reimburse Landlord for such out-of-pocket sums so paid or obligations incurred
with interest and costs. The foregoing expenses incurred by reason of Tenant’s
default shall be deemed to be additional rent hereunder and shall be paid by
Tenant to Landlord within ten (10) Business Days of rendition of any bill or
statement to Tenant therefor. If Tenant’s Lease term shall have expired at the
time of making of such expenditures or incurring of such obligations, such sums
shall be recoverable by Landlord, as damages.

 

28.     No Representations by Landlord. Neither Landlord nor Landlord’s agents
have made any representations or promises with respect to the physical condition
of the Building, the land upon which it is erected or the Premises, the rents,
leases, expenses of operation or any other matter or thing affecting or related
to the Premises except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this Lease. Tenant has inspected the Building and
the Premises and is thoroughly acquainted with their condition and agrees to
take the same “as is”, subject to the completion of Landlord’s Initial Work, and
acknowledges that the taking of possession of the Premises by Tenant shall be
conclusive evidence that the said Premises and the Building of which the same
form a part were in good and satisfactory condition at the time such possession
was so taken, except as to latent defects and the completion of work related to
Landlord’s Initial Work. All understandings and agreements heretofore made
between the parties hereto are merged in this contract, which alone fully and
completely expresses the agreement between Landlord and Tenant and any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of it in whole or in part, unless such executory agreement
is in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought. Landlord warrants that, as of
the Possession Date, no hazardous materials shall be located at the Premises.
Landlord shall at its sole cost and expense be responsible for removing any
hazardous materials which are located at the Premises as of the Possession Date
in violation of legal requirements.

 

29.     End of Term. Upon the expiration or other termination of the term of
this Lease, Tenant shall pay all outstanding charges of Fixed Rent and
Additional Charges (including, without limitation, any expected Rent through the
Lease expiration or other termination), quit and surrender to Landlord the
Premises, broom clean, in good order and condition, ordinary wear and damages
which Tenant is not required to repair as provided elsewhere in this Lease
excepted, and Tenant shall remove all its property (including, without
limitation, all wiring installed by Tenant if requested by Landlord at the
expiration or sooner termination of the Lease) as are fully set forth in Article
6. Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease. Tenant shall not be permitted to
use any Building services (such as the freight elevator) in connection with its
move-out if outstanding arrearages remain on Tenant’s account. If the last day
of the term of this Lease or any renewal thereof, falls on Sunday, this Lease
shall expire at noon on the preceding Saturday unless it be a legal holiday in
which case it shall expire at noon on the preceding Business Day.

 

 
37

--------------------------------------------------------------------------------

 

 

30.     Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon
Tenant paying the rent and additional rent and observing and performing all the
terms, covenants and conditions, on Tenant’s part to be observed and performed,
Tenant may peaceably and quietly enjoy the Premises hereby demised, subject,
nevertheless, to the terms and conditions of this Lease and to the ground
leases, underlying leases and mortgages hereinbefore mentioned.

 

31.     Failure to Give Possession. Subject to Section 3(a) Landlord is unable
to give possession of the Premises on the Possession Date, because of the
holding-over or retention of possession of any tenant, undertenant or occupants
or if the Premises are located in a Building being constructed, because such
Building has not been sufficiently completed to make the Premises ready for
occupancy or because of the fact that a certificate of occupancy has not been
procured or for any other reason, Landlord shall not be subject to any liability
for failure to give possession on said date and the validity of the Lease shall
not be impaired under such circumstances, nor shall the same be construed to
extend the term of this Lease, but the rent payable hereunder shall be abated as
set forth in Article 3 (provided Tenant is not responsible for Landlord’s
inability to obtain possession or complete construction) until after Landlord
shall have given Tenant written notice that the Landlord is able to deliver
possession in condition required by this Lease. If permission is given to Tenant
to enter into the possession of the Premises or to occupy premises other than
the Premises prior to the date specified as the Possession Date, Tenant
covenants and agrees that such possession and/or occupancy shall be deemed to be
under all the terms, covenants, conditions and provisions of this Lease except
the obligation to pay the annual Fixed Rent set forth in the preamble to this
Lease. The provisions of this article are intended to constitute an “express
provision to the contrary” within the meaning of Section 223-a of the New York
Real Property Law.

 

32.     No Waiver. The failure of Landlord to seek redress for violation of, or
to insist upon the strict performance of any covenant or condition of this Lease
or of any of the Rules or Regulations, set forth or hereafter adopted by
Landlord, shall not prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of an original
violation. The receipt by Landlord of rent and/or additional rent with knowledge
of the breach of any covenant of this Lease shall not be deemed a waiver of such
breach and no provision of this Lease shall be deemed to have been waived by
Landlord unless such waiver be in writing signed by Landlord. No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated rent, nor shall any endorsement or statement of any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided. No act or thing done by Landlord or Landlord’s agent
during the term hereby demised shall be deemed an acceptance of a surrender of
said Premises, and no agreement to accept such surrender shall be valid unless
in writing signed by Landlord. No employee of Landlord or Landlord’s agent shall
have any power to accept the keys of said Premises prior to the termination of
the Lease and the delivery of keys to any such agent or employee shall not
operate as a termination of the Lease or a surrender of the Premises.

 

 
38

--------------------------------------------------------------------------------

 

 

33.     Waiver of Trial by Jury. It is mutually agreed by and between Landlord
and Tenant that the respective parties hereto shall and they hereby do waive
trial by jury in any action proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use of or occupancy of
said Premises, and any emergency statutory or any other statutory remedy. It is
further mutually agreed that in the event Landlord commences any proceeding or
action for possession including a summary proceeding for possession of the
Premises, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceeding including a counterclaim under Article 4
except for statutory mandatory counterclaims.

 

34.     Inability to Perform. Except as expressly set forth in this Lease, the
Lease and the obligation of Tenant to pay rent hereunder and perform all of the
other covenants and agreements hereunder on the part of Tenant to be performed
shall in no way be affected, impaired or excused because Landlord is unable to
fulfill any of its obligations under the Lease or to supply or is delayed in
supplying any service expressly or implied to be supplied or is unable to make,
or is delayed in making any repair, additions, alterations or decorations or is
unable to supply or is delayed in supplying any equipment, fixtures, or other
materials if Landlord is prevented or delayed from so doing by reason of force
majeure including, without limitation, strike or labor troubles not caused by
Landlord, Acts of G-d or any cause whatsoever including, but not limited to,
government preemption or restrictions or by reason of any rule, order or
regulation of any department or subdivision thereof of any government agency or
by reason of the conditions which have been or are affected, either directly or
indirectly, by war or other New York City wide emergency.

 

35.     Captions. The Captions are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope of this Lease
nor the intent of any provisions thereof.

 

36.     Definitions. The term “office”, or “offices”, wherever used in this
Lease, shall not be construed to mean premises used as a store or stores, for
the sale or display, at any time, of goods, wares or merchandise, of any kind,
or as a restaurant, shop, booth, bootblack or other stand, barber shop, or for
other similar purposes or for manufacturing. The term “Landlord” means a
landlord or lessor, and as used in this Lease means only the Landlord, or the
mortgagee in possession, for the time being of the land and Building (or the
Landlord of a lease of the Building or of the land and Building) of which the
Premises form a part, so that in the event of any sale or sales of said land and
Building or of said lease, or in the event of a lease of said Building, or of
the land and Building, the said Landlord shall be and hereby is entirely freed
and relieved of all covenants and obligations of Landlord hereunder on the
condition that the successor landlord has assumed such liability as herein
provided, and it shall be deemed and construed without further agreement between
the parties or their successors in interests, or between the parties and the
purchaser, at any such sale, or the said lessee of the Building, or of the land
and Building, that the purchaser or the lessee of the Building has assumed and
agreed to carry out any and all covenants and obligations of Landlord,
hereunder. The words “re-enter” and “re-entry” as used in this Lease are not
restricted to their technical legal meaning. The term “Business Days” as used in
this Lease shall exclude Saturdays, Sundays and all days as observed by the
State or Federal Government as legal holidays and those designated as holidays
by the applicable building service union employees service contract or by the
applicable operating engineers contract.

 

 
39

--------------------------------------------------------------------------------

 

 

37.     Adjacent Excavation-Shoring. If an excavation shall be made upon land
adjacent to the Premises, or shall be authorized to be made, Tenant shall afford
to the person causing or authorized to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the Building of which Premises form a part
from injury or damage and to support the same by proper foundations without any
claim for damages or indemnity against Landlord, or diminution or abatement of
rent.

 

38.     Successor and Assigns. The covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and their respective heirs, distributees, executors, administrators,
successors, and except as otherwise provided in this Lease, their assigns.
Tenant shall look only to Landlord’s estate and interest in the land and
Building, for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) against Landlord in the event of any
default by Landlord hereunder, and no other property or assets of such Landlord
(or any partner, member, officer or director thereof, disclosed or undisclosed),
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use and occupancy of
the Premises.

 

39.     Late Charge. In addition to any other remedies Landlord may have under
this Lease, and without reducing or adversely affecting any of Landlord’s rights
and remedies hereunder, if any Fixed Rent or Additional Charges payable by
Tenant to Landlord hereunder is not paid when due, Tenant shall pay Landlord as
Additional Charges: (i) a one-time four percent (4%) late charge for each dollar
overdue and (ii) seven and one-half percent (7.5%) interest, compounded
annually, for each dollar overdue until such payment is made in full, in each
case in order to defray Landlord’s administrative and other costs in connection
therewith. Notwithstanding the foregoing, Landlord will provide notice and five
(5) Business Days opportunity to cure for the first (1st) Fixed Rent or
Additional Charges delinquency in any twelve (12) month period.

 

40.     Holdover.

 

(a)     If Tenant shall hold over after the expiration or sooner termination of
the term of this Lease, and if Landlord shall then not proceed to remove Tenant
from the Premises in the manner permitted by law (or shall not have given
written notice to Tenant that Tenant must vacate the Premises) irrespective of
whether or not Landlord accepts rent from Tenant for a period beyond the
Expiration Date, the parties hereby agree that Tenant’s occupancy of the
Premises after the expiration or sooner termination of the term shall be under a
month-to-month tenancy commencing on the first day after the expiration or
sooner termination of the term, which tenancy shall be upon all of the terms set
forth in this Lease except that Tenant shall pay on the first day of each month
of the holdover period as Fixed Rent, an amount equal to one and one-half (1 ½)
times one-twelfth of the sum of the Fixed Rent and Additional Charges payable by
Tenant during the last year of the term of this Lease for the first sixty (60)
days Tenant holds over and thereafter two (2) times such sum. It is stipulated
and agreed that Landlord shall not be required to perform any work, furnish any
materials or make any repairs within the Premises during the holdover period. It
is further stipulated and agreed that if Landlord shall, at any time after the
expiration or sooner termination of the term, proceed to remove Tenant from the
Premises as a holdover, the Fixed Rent for the use and occupancy of the Premises
during any holdover period shall be calculated in the same manner as set forth
above. In addition to the foregoing, Landlord shall be entitled to recover from
Tenant any losses or damages arising from such holdover.

 

 
40

--------------------------------------------------------------------------------

 

 (b)     Anything to the contrary notwithstanding, the acceptance of any rent
paid by Tenant pursuant to Article 40(a) above shall not preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 232-c of the Real Property Law of the
State of New York 

(c)     If Tenant shall hold-over or remain in possession of any portion of the
Premises for more than forty five (45) days beyond the Expiration Date, Tenant
shall be subject not only to summary proceeding and all damages related thereto,
but also to any damages arising out of any lost opportunities (and/or new
leases) by Landlord to re-let the Premises (or any part thereof). All damages to
Landlord by reason of such holding over by Tenant may be the subject of a
separate action and need not be asserted by Landlord in any summary proceedings
against Tenant.

41.     Notices. All notices, consents, demands and other communications from
one party to the other that are given pursuant to the terms of this Lease shall
be in writing and shall be delivered (including delivery by commercial delivery
services), or sent by the United States mail, certified or registered, postage
prepaid, or sent via nationally recognized overnight courier. Notices shall be
deemed given (i) on the date of delivery, if delivered via commercial delivery
service (unless such date is a weekend or holiday, in which event such notice
shall be deemed given on the next succeeding Business Day), (ii) three (3)
Business Days following deposit in the United States mail, if sent via certified
or registered mail or (iii) on the Business Day next succeeding the date upon
which such notice is given to any nationally recognized overnight courier. All
notices, consents, demands and other communications shall be addressed as
follows:

 

If to Landlord:

 

 

132 West 31st Street Building Investors II, LLC

 

c/o Savanna Real Estate Fund

 

430 Park Avenue, 12th Floor

  New York, NY 10022   Attention: Tom Farrell & Kevin Hoo   Fax No.: (212)
229-1113    

with a copy to:

      McDermott Will & Emery LLP   340 Madison Avenue   New York, New York 10173
  Attention: William E. Stempel, Esq.  

Fax No.: (646) 390-0725

                                                                                                                                                            

 
41

--------------------------------------------------------------------------------

 

 

If to Tenant (prior to the Possession Date):

 

Salon Media Group, Inc.
870 Market Street, Suite 528
San Francisco, California 94102
Attentions: Veronica Bryan

 

If to Tenant (following the Possession Date):

 

Salon Media Group, Inc.
31 Penn Plaza
New York, New York 10001
Attn: Cindy Jeffers, CEO
Fax No.: (212) 221-9837

 

with a copy to:

 

Salon Media Group, Inc.
870 Market Street, Suite 528
San Francisco, California 94102
Attn: Veronica Bryan
Fax No.: (415) 551-3277

 

with a copy to:

 

DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303-2214
Attn: Brad Gersich, Esq.
Fax No.: (650) 687-1172

 

42.          Broker. Tenant represents to Landlord, and Landlord represents to
Tenant, that Jones Lang LaSalle, Cushman & Wakefield and Savanna Commercial
Services, LLC (collectively, the “Broker”) is the only broker or agent with whom
each such party has had any conversations or negotiations concerning the
Premises or this Lease. Each party hereto hereby agrees to indemnify, defend and
hold the other party harmless from and against (a) any claim for a brokerage
commission made by any party other than Broker and (b) any expenses incurred by
such party in connection with such claim, to the extent such claim arises out of
the misrepresentation by such other party. Landlord shall pay any commission due
to Broker pursuant to a separate written agreement.

 

43.         Miscellaneous Provisions. (a) No agreement shall be effective to
change, modify, waive, release, discharge, terminate or effect an abandonment of
this Lease, in whole or in part, unless such agreement is in writing, expressly
refers to this Lease and is signed by the party against whom enforcement of the
change, modification, waiver, release, discharge, termination or effectuation of
the abandonment is sought.

 

 
42

--------------------------------------------------------------------------------

 

 

(b)     Landlord and any successor in interest to Landlord shall be under no
personal liability with respect to any of the provisions of this Lease, and if
Landlord or any successor in interest to Landlord is in breach or default with
respect to its obligations under this Lease, Tenant shall look solely to the
equity of Landlord or such successor in interest in the Land and Building of
which the Premises form a part for the satisfaction of Tenant’s remedies and in
no event shall Tenant attempt to secure any personal judgment against Landlord
or against any successor in interest to Landlord or against any partner, member,
principals (disclosed or undisclosed), employee or agent of Landlord or any
successor in interest to Landlord by reason of such default by Landlord or any
successor in interest to Landlord.

 

(c)     Each statement sent to Tenant shall be conclusively binding upon Tenant
unless Tenant shall, (i) pay to Landlord when due, the amount set forth in such
statement, without prejudice to Tenant’s right to dispute such statement, and
(ii) within six (6) months after such statement is sent, send a written notice
to Landlord objecting to such statement and specifying the reasons for Tenant’s
claim that such statement is incorrect. Tenant agrees that Tenant will not
employ, in connection with any dispute under this Lease, any person who is to be
compensated in whole or in part, on a contingency fee basis. If the parties are
unable to resolve any such dispute within thirty (30) days following the giving
of Tenant’s notice of objection either party may within ten (10) days after the
expiration of such thirty (30) day period refer the issues raised to an
independent firm of certified public accountants selected by Landlord and
reasonably acceptable to Tenant, and the decision of such accountants shall be
conclusively binding upon Landlord and Tenant. In connection therewith, Tenant
and such accountants shall execute and deliver to Landlord a confidentiality
agreement, in form and substance reasonably satisfactory to Landlord, whereby
such parties agree not to disclose to any third party any of the information
obtained in connection with such review, or the substance of any admissions or
stipulations by any party in connection therewith, or of any resulting
reconciliation, compromise or settlement. The losing party in such dispute shall
pay the fees and expenses relating to such procedure. Except as provided in this
Article, Tenant shall have no right whatsoever to dispute by any judicial
process or otherwise the accuracy of any statement. Landlord shall promptly pay
to Tenant any amount determined to have been overpaid by Tenant in connection
therewith.

 

(d)     Notwithstanding anything to the contrary herein, Landlord shall not be
in default of any of its obligations hereunder unless Landlord has failed to
perform such obligation within thirty (30) days of receipt of notice from Tenant
of such failure, provided that if the nature of such default is such that more
than thirty (30) days is required to cure the same, Landlord shall not be in
default hereunder if Landlord commences such cure within such thirty (30) day
period and diligently prosecutes the same to completion.

 

 
43

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding any provision of this Lease to the contrary, if Tenant
shall request Landlord’s consent pursuant to any of the provisions of this Lease
and Landlord shall fail or refuse to grant such consent, Tenant shall not be
entitled to any monetary damages, and Tenant shall not make any claim for
monetary damages by way of setoff, counterclaim or defense, based upon any claim
or assertion by Tenant that Landlord has withheld or delayed granting any such
consent, and Tenant’s sole remedy to dispute Landlord’s failure or refusal to
grant its consent shall be an action for specific performance or injunction and
such remedy shall be available only in those cases where Landlord has expressly
agreed in writing not to unreasonably withhold its consent or where as a matter
of law Landlord may not unreasonably withhold its consent provided, however, if
Landlord is obligated not to unreasonably withhold or delay its consent or
approval and Landlord withholds or delays its consent or approval, and a court
of competent jurisdiction (or the arbitrator), after final appeal (if any),
determines that Landlord has acted in bad faith or with malice in doing so,
Tenant shall be entitled to an award of its actual (but not consequential)
damages resulting therefrom.

 

(f)     If any capital improvement is made to the Building or the Land
thereunder during any calendar year during the term in order to comply with
requirements of any federal, state or local law or governmental regulation
enacted after the date hereof, then Tenant shall pay to Landlord, as Additional
Charges upon demand therefor, Tenant’s Percentage of the reasonable annual
amortization of the cost of such improvement in each calendar year during the
term during which such amortization occurs.

 

(g)     Notwithstanding any provision of this Lease to the contrary, if, more
than two (2) times in any twelve (12) month period during the term of this
Lease, (i) Tenant, or anyone claiming by, through or under Tenant, tenders to
Landlord a check in respect of any amount due and payable under this Lease, and
(ii) such check is returned unpaid for any reason, including, without
limitation, for reason of insufficient funds, then Landlord shall have the right
(but no obligation) to require that all amounts due and payable under this Lease
for the remainder of the term of this Lease be remitted in certified funds.

 

(h)     Tenant shall indemnify and hold harmless Landlord and Landlord’s
mortgagee and its and their respective partners, directors, officer, agents and
employees from and against any and all claims arising from or in connection with
(i) the conduct or management of the Premises or of any business therein, or any
work or thing whatsoever done, or any condition created (other than by Landlord)
in or about the Premises during the term of this Lease or during the period of
time, if any, prior to the commencement date that Tenant may have been given
access to the Premises; (ii) any act, omission or negligence of Tenant or any of
its subtenants or licensees or its or their partners, directors, officers,
agents, employees or contractors; (iii) any accident, injury or damage whatever
(unless caused by Landlord’s gross negligence or willful misconduct) occurring
in, at or upon the Premises; and (iv) any breach or default by Tenant in the
full and prompt payment and performance of Tenant’s obligation under this Lease;
together with all costs, expenses and liabilities incurred in or in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, reasonable attorneys’ fees and expenses. In case any action or
proceeding be brought against Landlord and/or its mortgagee and/or its or their
partners, directors, officers, agents and/or employees by reason of any such
claim, Tenant, upon notice from Landlord or such mortgage, shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to Landlord
or such mortgagee). The provisions of this Article 43(h) shall survive the
expiration or earlier termination of this Lease.

 

 
44

--------------------------------------------------------------------------------

 

 

(i)     Tenant covenants and agrees that Landlord shall have the absolute and
unqualified right, at any time prior to the Expiration Date, upon ninety (90)
days notice to Tenant, to designate as a substitute in the Building to the
Premises space (the “Substitution Space”) which is of comparable size, quality,
finish, layout and on at least as high a floor (with comparable views) as the
Premises. In the event of such substitution of space, Landlord shall reimburse
Tenant for all of its out-of-pocket costs incurred, if any, in connection with
any design changes or moving expenses (including, without limitation, the cost
of hiring movers, relocating wires, cabling and supplemental systems) or other
expenses which are necessary by reason of such substitution of space. At
Landlord’s expense, Tenant and Landlord shall execute and exchange an
appropriate modification of this Lease (or a new lease, as applicable),
evidencing the relocation.

 

(j)     Tenant shall cause the Premises to be free at all times of all rats,
mice, other vermin and insects and shall take whatever reasonable precautions
that Landlord deems necessary to prevent any such vermin or insects from
existing in the Premises or permeating into any other parts of the Building or
outside the Building. If it is reasonably determined by Landlord that such
services are necessary in the Premises, Tenant shall employ an exterminator who
will utilize the best prevailing method for the prevention of any infestation
by, and extermination of, said animals and insects. If, in Landlord’s reasonable
judgment, Tenant shall fail to satisfactorily carry out the provisions of this
subparagraph, Landlord may, but shall not be obligated to, employ an
exterminator service, and the reasonable and competitive cost and expense
incurred by Landlord for such exterminator service shall be repaid to Landlord
by Tenant, on demand, and such amounts so repayable shall be considered
Additional Charges hereunder. Notwithstanding the foregoing, Landlord shall have
the right to designate an exterminator or exterminating company to provide
services to the office portions of the Building, and Tenant shall pay Tenant’s
pro rata share of the reasonable cost and expense of employing such exterminator
or exterminating company in the event Tenant or Tenant’s exterminator or
exterminating company fails to keep the Premises free of vermin and insects.
Tenant shall promptly pay Landlord, as Additional Charges, when billed such
amount.

 

(k)     Tenant shall pay to Landlord as Additional Charges with respect to each
calendar year during the term of this Lease, an amount (collectively, “Tenant’s
BID Payment”) equal to Tenant’s Percentage of the BID Charges (as hereinafter
defined) for such calendar year. At any time after the expiration of such year,
Landlord may furnish to Tenant a statement (which shall include invoices or
other reasonably detailed evidence of the BID Charges for such calendar year)
setting forth the Tenant’s BID Payment for such year, which Tenant shall pay
within thirty (30) days after Tenant’s receipt of such statement from Landlord.
The BID Charges upon which Tenant’s BID Payment is based shall be appropriately
pro rated for the calendar years in which the Possession Date and Expiration
Date shall occur. As used herein, the term “BID Charges” means all charges
imposed upon or against the Land and/or Building, Landlord or the Landlord of
the Land and/or Building with respect to any business improvement district.

 

(l)     Subject to the provisions of this Lease, Tenant shall have access to the
Building and the Premises, 24 hours a day, 7 days a week, 365 days a year.

 

 
45

--------------------------------------------------------------------------------

 

 

(m)     Subject to the terms of this Lease and Landlord’s reasonable approval,
Tenant shall be entitled to install signage on or adjacent to the entrance door
to the Premises that identifies Tenant and suite number, which signage shall be
Building-standard signage. Additionally, Landlord hereby consents to the
installation of a sign displaying Tenant’s logo on Tenant’s entrance door or on
the wall adjacent to entrance to the Premises. Any such signage installed by (or
at the direction of) Tenant shall be removed by Tenant on or prior to the
Expiration Date or the earlier termination of this Lease. The installation and
removal (including, without limitation, the repair of any damage occasioned
thereby) of such signage shall be performed at Tenant’s sole cost and expense.

 

(n)     Landlord may request, from time to time, Tenant to provide its most
recent public filing.

 

(o)     Tenant shall observe and comply with the Rules and Regulations set forth
on Exhibit C, as supplemented or amended from time to time, provided that in
case of any conflict or inconsistency between the provisions of this Lease and
any of the Rules and Regulations as originally promulgated or as supplemented or
amended from time to time, the provisions of this Lease shall control. Landlord
reserves the right, from time to time, to adopt additional Rules and Regulations
and to amend the Rules and Regulations then in effect, provided that such
additional or amended Rules and Regulations are reasonable in nature and do not
impose more than de minimus costs on Tenant or increase Tenant’s obligations
more than a de minimus amount. Nothing contained in this Lease shall impose upon
Landlord any obligation to enforce the Rules and Regulations or terms, covenants
or conditions in any other lease against any other Building tenant, and Landlord
shall not be liable to Tenant for violation of the Rules and Regulations by any
other tenant, its employees, agents, visitors or licensees, except that Landlord
shall not enforce any Rule or Regulation against Tenant in a discriminatory
fashion.

 

(p)     Notwithstanding anything to the contrary contained in this Lease, all
work order requests for services or additional services (including, by way of
example, when a Building engineer or service provider is requested to visit the
Premises) made by Tenant under this Lease (excluding overtime air-conditioning
or overtime freight elevator charges or any other services provided by Landlord
under this Lease) shall be subject to an additional seven and one half percent
(7.5%) administrative charge which shall be payable to Landlord by Tenant within
ten (10) Business Days following demand as Additional Charges.

 

(q)     USA Patriot Act and Anti-Terrorism Laws.

 

(i)     Tenant represents and warrants to, and covenants with, Landlord that
neither Tenant nor any of its respective constituent owners or affiliates
currently are, or shall be at any time during the term hereof, in violation of
any laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”), including without limitation Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (the “Executive Order”) and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”).

 

 
46

--------------------------------------------------------------------------------

 

(ii)     Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates is or shall be during the Term
hereof a “Prohibited Person,” which is defined as follows: (i) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (ii) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (iv) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (v) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/offices/eotffc/
ofac/sdn/t11sdn.pdf, or at any replacement website or other replacement official
publication of such list; and (vi) a person or entity who is affiliated with a
person or entity listed in items (i) through (v) above.

 (iii)     At any time and from time to time during the Term, Tenant shall
deliver to Landlord, within ten (10) days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant’s compliance with this Article
43(q).

 

(r)     Open Permits and Violations.  Landlord and Tenant acknowledge and agree
that Landlord is responsible for obtaining a Certificate of Occupancy or
Temporary Certificate of Occupancy, as applicable, for the Building and that
Landlord may be prevented from obtaining the same if Tenant or any Person acting
on Tenant’s behalf (Tenant and any Person acting on Tenant’s behalf, a “Tenant
Party”) fails to close out any open building or other permits (“Open Permits”)
or fails to cure any building or other violations (“Violations”) against the
Premises or Building, provided such Open Permits or Violations are not caused by
Landlord.  If any Tenant Party fails to close out an Open Permit or to cure a
Violation at a time when Landlord is required to obtain the Certificate of
Occupancy or Temporary Certificate of Occupancy, as applicable, Landlord will
give notice of such event (the “Landlord Notice”) to Tenant and any other
relevant Tenant Party.  If the applicable Tenant Party fails to close out all
Open Permits and/or cure all Violations within a period of 60 days of receipt of
the Landlord Notice (such period, the “Cure Period”), then (i) Landlord shall
have the right, but not the obligation, to enter upon the Premises and
thereafter perform whatever work is necessary to close out such Open Permits
and/or cure such Violations at Tenant’s sole cost and expense (the date all such
Open Permits and/or Violations are closed out and/or cured, as applicable, the
“Cure Date”) and (ii) Tenant shall be required to make a payment to Landlord
equal to (x) $500 times (y) the number of days elapsed between the end of the
Cure Period and the Cure Date, payable on the first Business Day of each
calendar month following the end of the Cure Period.  Notwithstanding the
foregoing, if the applicable Tenant Party diligently and expeditiously pursues
the close out of all Open Permits and cure of all Violations during the Cure
Period, such Cure Period shall be extended for an additional 30 days.  Tenant
will reasonably cooperate with Landlord to allow Landlord to perform the work
described above.  In addition to the payment described above, Tenant will
reimburse Landlord for all reasonable out-of-pocket costs expended by Landlord
in order to close out any Open Permits or to cure any Violations as Additional
Charges.

 

 
47

--------------------------------------------------------------------------------

 

 

(s)     Landlord shall use commercially reasonable efforts to deliver the
Premises on the Possession Date with the predecessor tenant’s conference table
and chairs remaining in the Premises (the “Furniture”); provided, that the
Furniture shall (i) be delivered in its AS-IS condition without representation
or warranty by Landlord, (ii) as of the Possession Date, become the property and
responsibility of Tenant, and (iii) be removed from the Premises by Tenant, at
Tenant’s cost, at the expiration or earlier termination of this Lease.

 

 

 

[NO FURTHER TEXT ON THIS PAGE]

 

 
48

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement of Lease as
of the day and year first above written.

 

                                                                                                                                                                            

 

                                                                      LANDLORD

  

                                                                      132 WEST
31ST STREET BUILDING

                                                                      INVESTORS
II, LLC , a Delaware limited

                                                                      liability
company  

                                                                                                                                                                                                                             
By: /s/_ Christopher Schlank

                                                                                                                                                                                                                             
Name: Christopher Schlank

                                                                                                                                                                                                                             
Title: Authorized Signatory

 

 

                                                                      TENANT

 

                                                                                                                                                                             
SALON MEDIA GROUP, INC.

                                                                                 
a Delaware corporaton

                                                                                                                                                                                                                             
By: /s/_ Cynthia Jeffers

                                                                                                                                                                                                                             
Name: Cynthia Jeffers

                                                                                                                                                                                                                              Title:
Chief Executive Officer

 

                                                                      Tenant’s
Federal Identification Number:

 

 
49

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

FIXED RENT SCHEDULE


 

Period
(both dates inclusive)



Fixed Rent
(per annum)

Fixed Rent
(per month)

July 1, 2014

– June 30, 2015

$306,581.00

$25,548.42

 

July 1, 2015 

– June 30, 2016

$313,479.07

$26,123.26

 

July 1, 2016 

– June 30, 2017

$320,532.35

$26,711.03

July 1, 2017 

– June 30, 2018

$327,744.33

$27,312.03

July 1, 2018 

– June 30, 2019

$335,118.58

$27,926.55

July 1, 2019 

– September 30, 2019

$342,658.74

$28,529.90

 

 
50

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Floor Plan

 

 

 
51

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

CLEANING SPECIFICATIONS

 

 

 
52

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

 

 
53

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT D

 

LANDLORD’S INITIAL WORK

 

 

 
54

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT D-1

 

PLAN

 

 

 

 

 

 55

 